Exhibit 10.1

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

DOLLAR FINANCIAL GROUP, INC.

and

DOLLAR FINANCIAL CORP.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

As Sole Lead Arranger and Administrative Agent

 

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Documentation Agent

 

and

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

Dated as of July 8, 2005

 

1

 


--------------------------------------------------------------------------------



 

 

1.

Credit Facilities

1

 

 

1(a)

Revolving Loan Facility

1

 

 

1(b)

Letter of Credit Facility

2

 

2.

Interest Rate and Yield-Related Provisions

4

 

 

2(a)

Applicable Interest Rates

4

 

 

2(b)

Payment of Interest

4

 

 

2(c)

Procedures for Interest Rate Election

4

 

 

2(d)

Inability to Determine Rate

5

 

 

2(e)

Illegality

6

 

 

2(f)

Funding

6

 

 

2(g)

Requirements of Law; Increased Costs

6

 

 

2(h)

Obligation of Lenders to Mitigate; Replacement of Lenders

7

 

 

2(i)

Funding Indemnification

8

 

 

2(j)

Withholding Taxes

9

 

 

2(k)

Fees

10

 

 

2(l)

Post-Default Interest

11

 

 

2(m)

Computations

11

 

3.

Miscellaneous Provisions

12

 

 

3(a)

Use of Proceeds

12

 

 

3(b)

Request For Revolving Loans; Making of Revolving Loans

12

 

 

3(c)

Evidence of Indebtness

12

 

 

3(d)

Borrowing Base Conformity

12

 

 

3(e)

Nature and Place of Payments

12

 

 

3(f)

Prepayments

13

 

 

3(g)

Allocation of Payments Received

13

 

 

3(h)

Mandatory Reduction in Credit Limit; Voluntary Termination or Permanent
Reduction of Credit Limit

14

 

4.

Security; Guaranties; Releases; Intercreditor Arrangements; Additional Documents

15

 

 

4(a)

Reaffirmation of Company Security Agreement

15

 

 

4(b)

REaffirmation of Guaranties, Guarantor Security Agreements, and Guarantor
Subordination Agreements

16

 

 

4(c)

Reaffirmation of Intercreditor Arrangements

16

 

 

4(d)

Further Documents

16

 

5.

Conditions Precedent

17

 

 

5(a)

Effective Date

17

 

 

5(b)

All Credit Events

19

 

 

 

 

 

6.

Representations and Warranties of the Parent and the Company

20

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

6(a)

Financial Condition

20

 

6(b)

No Change

20

 

6(c)

Corporate Existence; Compliance with Law

20

 

6(d)

Corporate Power; Authorization; Enforceable Obligations

21

 

6(e)

No Legal Bar

21

 

6(f)

No Material Litigation

21

 

6(g)

Taxes

21

 

6(h)

Investment Company Act

21

 

6(i)

Subsidiaries

21

 

6(j)

Federal Reserve Board Regulations

22

 

6(k)

ERISA Compliance

22

 

6(l)

Assets

22

 

6(m)

Securities Acts

23

 

6(n)

Consents, Etc.

23

 

6(o)

Hazardous Materials

23

 

6(p)

Regulated Entities

23

 

6(q)

Copyrights, Patents, Trademarks and Licenses, Etc.

23

 

6(r)

Collateral and Credit Support Documents

24

 

6(s)

Insurance

24

 

6(t)

Full Disclosure

24

 

6(u)

Anti-Terrorism Regulations

24

 

6(v)

Solvency

24

 

6(w)

Notes Receivable

24

 

6(x)

Deposit Accounts

25

 

6(y)

Operational Structure

25

7.

Affirmative Covenants

25

 

7(a)

Financial Statements

25

 

7(b)

Certificates; Reports; Other Information

26

 

7(c)

Payment of Indebtedness

28

 

7(d)

Maintenance of Existence and Properties

28

 

7(e)

Inspection of Property; Books and Records; Discussions

28

 

7(f)

Notices

28

 

7(g)

Expenses

29

 

7(h)

Loan Documents

29

 

7(i)

Insurance

29

 

7(j)

Hazardous Materials

29

 

 

3|


--------------------------------------------------------------------------------



 

 

 

7(k)

Compliance with Laws and Contractual Obligations

31

 

7(l)

Senior Note Payment Account

31

 

7(m)

Further Assurances

31

8.

Negative Covenants

31

 

8(a)

Liens

32

 

8(b)

Indebtedness

33

 

8(c)

Consolidation and Merger

34

 

8(d)

Acquisitions

34

 

8(e)

Payment of Dividends

35

 

8(f)

Purchase or Retirement of Stock

36

 

8(g)

Investments; Advances

36

 

8(h)

Sale of Assets

37

 

8(i)

Financial Covenants

37

 

8(j)

Capital Expenditures

39

 

8(k)

Limitations on Transactions with Affiliates

39

 

8(l)

Change in Business

40

 

8(m)

Change in Structure

40

 

8(n)

Accounting Changes

40

 

8(o)

Restriction on Negative Pledges

40

 

8(p)

Restricted Payments on Senior Notes

40

 

8(q)

Cash Management Restrictions

41

 

8(r)

Management Services Contracts

41

9.

Events of Default

41

10.

The Administrative Agent

43

 

10(a)

Appointment

43

 

10(b)

Delegation of Duties

43

 

10(c)

Exculpatory Provisions

43

 

10(d)

Reliance by Administrative Agent

43

 

10(e)

Notice of Default

44

 

10(f)

Non-Reliance on Administrative Agent and Other Lenders

44

 

10(g)

Indemnification

45

 

10(h)

Administrative Agent in Its Individual Capacity

45

 

10(i)

Successor Administrative Agent

45

11.

Miscellaneous Provisions

45

 

11(a)

No Assignment

45

 

11(b)

Amendment

46

 

 

4|


--------------------------------------------------------------------------------



 

 

11(c)

Cumulative Rights; No Waiver

46

11(d)

Entire Credit Agreement

46

11(e)

Survival

46

11(f)

Notices

46

11(g)

Governing Law

47

11(h)

Assignments; Participations; Additional Commitments, Etc.

47

11(i)

Counterparts

48

11(j)

Sharing of Payments

48

11(k)

Confidentiality

48

11(l)

Consent to Jurisdiction

49

11(m)

Waiver of Jury Trial

49

11(n)

Indemnity

50

11(o)

Telephonic Instruction

50

11(p)

Marshalling; Payments Set Aside

50

11(q)

Set-off

51

11(r)

Severability

51

11(s)

No Third Parties Benefited

51

11(t)

Time

51

11(u)

Limitation on Liability; Waiver of Punitive Damages

51

 

 

5|


--------------------------------------------------------------------------------



 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the “Credit Agreement”) is
made and dated as of the 8th day of July, 2005, by and among DOLLAR FINANCIAL
GROUP, INC., a New York corporation (the “Company”), DOLLAR FINANCIAL CORP.,
formerly known as DFG Holdings, Inc., a Delaware corporation (the “Parent”), the
lenders from time to time party hereto (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”); U.S. BANK NATIONAL ASSOCIATION, as syndication agent (in such capacity,
the “Syndication Agent”); and MANUFACTURERS AND TRADERS TRUST COMPANY, as
documentation agent (in such capacity, the “Documentation Agent”).

RECITALS

A.         Pursuant to that certain Second Amended and Restated Credit Agreement
dated as of November 13, 2003 by and among the Company, the Parent, the lenders
party thereto, the Administrative Agent, the Documentation Agent, and the
Syndication Agent (as amended to date, the “Existing Credit Agreement”), the
lenders thereunder agreed to extend credit to the Company on the terms and
conditions set forth therein.

B.         The Company, the Parent, the Lenders party hereto (including certain
of the lenders currently party to the Existing Credit Agreement), the
Administrative Agent, the Documentation Agent, and the Syndication Agent desire
to amend the Existing Credit Agreement in certain respects, and, for convenience
of reference, to restate the Existing Credit Agreement in its entirety as set
forth herein.

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

1.

Credit Facilities.

1(a)      Revolving Loan Facility. On the terms and subject to the conditions
set forth herein, the Lenders severally agree that they shall from time to time
to but not including the Revolving Facility Maturity Date (as that term and
capitalized terms not otherwise defined herein are used with the meanings given
such terms in the Glossary attached hereto as Annex I and by this reference
incorporated herein) fund their respective Percentage Shares of loans (the
“Revolving Loans” or a “Revolving Loan”), in an aggregate amount not to exceed
at any one time outstanding the lesser of:

(1)        The Revolving Credit Limit minus the sum of: (i) the amount available
for drawing under all Outstanding Letters of Credit, plus (ii) the aggregate
dollar amount of all unrepaid L/C Drawings; and

(2)        The Collateral Value of the Borrowing Base minus the sum of: (i) the
amount available for drawing under all Outstanding Letters of Credit, plus (ii)
the aggregate dollar amount of all unrepaid L/C Drawings.

Subject to the mandatory prepayment requirements of Paragraph 3(f) below, the
outstanding principal balance of all Revolving Loans and interest accrued and
unpaid thereon shall be due and payable in full

 

1

 

 


--------------------------------------------------------------------------------



 

on the Revolving Facility Maturity Date. Revolving Loans prepaid hereunder may
be reborrowed, subject to the terms and conditions of this Credit Agreement, it
being agreed and understood that the credit facility provided pursuant to this
Paragraph 1(a) is a revolving credit facility. Effective as of the Effective
Date, all “Revolving Loans” outstanding under the Existing Credit Agreement
shall automatically be deemed to be Revolving Loans outstanding hereunder for
all purposes of this Credit Agreement and the other Loan Documents.

1(b)

Letter of Credit Facility.

(1)        On the terms and subject to the conditions set forth herein, the
Issuing Bank shall from time to time from and after the Effective Date issue its
letters of credit (individually, a “Letter of Credit” and, collectively, the
“Letters of Credit”) for the account of the Company in an aggregate amount at
any one time outstanding not to exceed the L/C Credit Limit. Each Letter of
Credit shall be requested by the Company by delivery to the Issuing Bank of a
duly executed Letter of Credit Application, with a copy to the Administrative
Agent, accompanied by all other documents, instruments and agreements as the
Issuing Bank may reasonably require (the “L/C Documents”). The Issuing Bank
shall issue the requested Letter of Credit, subject to the terms and conditions
of this Credit Agreement, upon approval of the form thereof, including, without
limitation, the form of drafts and statements to accompany any drawing
thereunder. No Letter of Credit shall have a stated expiration date (or provide
for the extension of such stated expiration date or the issuance of any
replacement therefor) later than the regularly scheduled Revolving Facility
Maturity Date.

(2)        Effective as of the Effective Date, all “Letters of Credit”
outstanding under the Existing Credit Agreement shall automatically be deemed to
be Letters of Credit outstanding hereunder for all purposes of this Credit
Agreement and the other Loan Documents and the Lenders hereunder, including the
Issuing Bank in its capacity as a Lender, shall automatically be deemed to have
purchased an undivided interest therein and all rights and obligations relating
thereto pro rata in accordance with their respective Percentage Shares. Upon the
issuance of each Letter of Credit on and after the Effective Date, the Lenders,
including the Issuing Bank in its capacity as a Lender, shall automatically be
deemed to have purchased an undivided participation interest therein and in all
rights and obligations relating thereto pro rata in accordance with their
respective Percentage Shares.

(3)        Any drawing under any Letter of Credit (each, a “L/C Drawing”) shall
be payable in full by the Company on the date of such L/C Drawing. The Lenders,
including the Issuing Bank in its capacity as a Lender, hereby absolutely and
unconditionally (including, without limitation, following the occurrence of an
Event of Default) agree to purchase and take from the Issuing Bank their
respective Percentage Shares by payment to the Issuing Bank through the
Administrative Agent, in same-day funds, to the Contact Office, ABA 121000248
for the Administrative Agent’s Account No. 4081656779, Account Name:
SYNDIC/WFBCORP/DOLLAR FINANCIAL, Ref. Dollar Financial Group upon demand by the
Issuing Bank made through the Administrative Agent (which demand may be
telephonic) on the date of such L/C Drawing, if such demand is made on or before
10:00 a.m. (San Francisco time) on such date or, if such demand is made later
than 10:00 a.m. (San Francisco time) on such date, no later than 10:00 a.m. (San
Francisco time) on the next succeeding Business Day.

 

2|


--------------------------------------------------------------------------------



 

 

(4)        The Company’s obligation to repay L/C Drawings shall be absolute,
irrevocable and unconditional under any and all circumstances whatsoever and
irrespective of any set-off, counterclaim or defense to payment which the
Company may have or have had, against the Issuing Bank, any Lender or any other
Person, including, without limitation, any set-off, counterclaim or defense
based upon or arising out of:

(i)         Any lack of validity or enforceability of this Credit Agreement or
any of the other Loan Documents;

(ii)        Any amendment or waiver of or any consent to departure from the
terms of any Letter of Credit;

(iii)       The existence of any claim, setoff, defense or other right which the
Company or any other Person may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting);

(iv)       Any allegation that any demand, statement or any other document
presented under any Letter of Credit is forged, fraudulent, invalid or
insufficient in any respect, or that any statement therein is untrue or
inaccurate in any respect whatsoever or that variations in punctuation,
capitalization, spelling or format were contained in the drafts or any
statements presented in connection with any L/C Drawing;

(v)        Any payment by the Issuing Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the Issuing Bank under
any Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
insolvency proceeding;

(vi)       Any exchange, release or non-perfection of any Company Collateral or
Guarantor Collateral; or

(vii)      Any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of the Company.

Nothing contained herein shall constitute a waiver of any rights of the Company
against the Issuing Bank arising out of the gross negligence or willful
misconduct of the Issuing Bank in connection with any Letter of Credit issued
hereunder.

(5)        The Uniform Customs and Practice for Documentary Credits as most
recently published by the International Chamber of Commerce at the time of
issuance of any Letter of Credit shall (unless otherwise expressly provided in
the Letter of Credit) apply to the Letters of Credit.

 

3|


--------------------------------------------------------------------------------



 

 

(6)        In the event of any inconsistency between the terms and provisions of
this Credit Agreement and the terms and provisions of the Letter of Credit
Application, the terms and provisions of this Credit Agreement shall supersede
and govern.

2.

Interest Rate and Yield-Related Provisions.

2(a)      Applicable Interest Rates. The outstanding principal balance of
Revolving Loans, and portions thereof, shall bear interest from the date
disbursed to but not including the date of payment calculated at a per annum
rate equal to, at the option of and as selected by the Company from time to time
(subject to the provisions of Paragraphs 2(c), 2(d) and 2(e) below): (1) the
Applicable LIBO Rate for the applicable Interest Period, (2) the daily average
Applicable Floating Eurodollar Rate in effect during the applicable interest
computation period, or (3) the daily average Applicable Base Rate in effect
during the applicable interest computation period, said interest to be payable
as provided more particularly in Paragraph 2(b) below and with the Applicable
LIBO Rate, the Applicable Floating Eurodollar Rate and the Applicable Base Rate
determined with reference to the Pricing Matrix.

2(b)

Payment of Interest.

(1)        The Company shall pay interest on Floating Eurodollar Rate Loans and
Base Rate Loans monthly, in arrears, on the last Business Day of each calendar
month as set forth on an interest billing delivered by the Administrative Agent
to the Company (which delivery may be by facsimile transmission) no later than
9:00 a.m. (San Francisco time) on such date.

(2)        The Company shall pay interest on LIBO Rate Loans on the last day of
the applicable Interest Period or, in the case of LIBO Rate Loans with an
Interest Period ending later than three months after the date funded, at the end
of each three month period from the date funded and on the last day of the
applicable Interest Period as set forth on an interest billing delivered by the
Administrative Agent to the Company (which delivery may be by facsimile
transmission) no later than 9:00 a.m. (San Francisco time) on such date.

2(c)

Procedures for Interest Rate Election.

(1)        The Company may elect from time to time to have Revolving Loans
funded as LIBO Rate Loans and to convert Revolving Loans outstanding as Base
Rate Loans or Floating Eurodollar Rate Loans to LIBO Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
9:00 a.m. (San Francisco time) on the third Eurodollar Business Day preceding
the proposed funding or conversion date.

(2)        The Company may elect from time to time to have Revolving Loans
funded as Floating Eurodollar Rate Loans or Base Rate Loans by giving the
Administrative Agent irrevocable notice of such election no later than 9:00 a.m.
(San Francisco time) on the proposed funding date.

(3)        The Company may elect to convert Revolving Loans outstanding as LIBO
Rate Loans to Floating Eurodollar Rate Loans or Base Rate Loans effective upon
the last day of the applicable Eurodollar Interest Period by giving the

 

4|


--------------------------------------------------------------------------------



 

Administrative Agent irrevocable notice of such election no later than 9:00 a.m.
(San Francisco time) on the proposed funding date.

(4)        Any LIBO Rate Loan may be continued as such upon the expiration of
the Interest Period with respect thereto by the Company giving the
Administrative Agent prior irrevocable notice of such election on the third
Eurodollar Business Day preceding the proposed continuation date. If the Company
shall fail to give notice as provided above, the Company shall be deemed to have
elected to convert any affected LIBO Rate Loan to a Base Rate Loan on the last
day of the applicable Interest Period.

(5)        No Revolving Loan shall be funded or continued as a LIBO Rate Loan
and no Revolving Loan shall be converted into a LIBO Rate Loan if an Event of
Default or Potential Default has occurred and is continuing on the day occurring
three Eurodollar Business Days prior to the date of, or on the date of, any
requested funding, continuation or conversion.

(6)        Each Floating Eurodollar Rate Loan and each Base Rate Loan shall be
in the principal amount of $500,000.00 and whole multiples of $100,000.00 in
excess thereof and each LIBO Rate Loan shall be in the principal amount of
$1,000,000.00 or whole multiples of $100,000.00 in excess thereof.

(7)        Each request for the funding, continuation or conversion of a
Revolving Loan shall be evidenced by the timely delivery by the Company to the
Administrative Agent of a duly executed Loan and/or Rate Request (which delivery
may be by facsimile transmission).

2(d)      Inability to Determine Rate. In the event that the Administrative
Agent shall have reasonably determined (which determination shall be conclusive
and binding upon the Company) that by reason of circumstances affecting the
interbank market adequate and reasonable means do not exist for ascertaining the
LIBO Rate for any Interest Period, the Administrative Agent shall forthwith give
telephonic notice of such determination to each affected Lender and to the
Company. If such notice is given: (1) no Revolving Loan may be funded as a LIBO
Rate Loan, (2) any Revolving Loan that was to have been converted to a LIBO Rate
Loan shall, subject to the provisions hereof, be continued as the type of
Revolving Loan it is currently, and (3) any Revolving Loan outstanding as a LIBO
Rate Loan shall be converted, on the last day of the Interest Period applicable
thereto, to a Base Rate Loan. Until such notice has been withdrawn by the
Administrative Agent, the Company shall not have the right to convert any
Revolving Loan to a LIBO Rate Loan or to fund any Revolving Loan as a LIBO Rate
Loan or to continue a LIBO Rate Loan as such. The Administrative Agent shall
withdraw such notice in the event that the circumstances giving rise thereto no
longer pertain and that adequate and reasonable means exist for ascertaining the
LIBO Rate for the Interest Period requested by the Company, and, following
withdrawal of such notice by the Administrative Agent, the Company shall have
the right to have any Revolving Loan funded as a LIBO Rate Loan or to convert
any Revolving Loan to a LIBO Rate Loan and to continue any LIBO Rate Loan as
such in accordance with the terms and conditions of this Credit Agreement.

2(e)      Illegality. Notwithstanding any other provisions herein, if any law,
regulation, treaty or directive or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender to make or
maintain LIBO Rate Loans as contemplated by this Credit Agreement: (1) the
commitment of such Lender hereunder to make or to continue LIBO Rate Loans or to

 

5|


--------------------------------------------------------------------------------



 

convert Revolving Loans to LIBO Rate Loans shall forthwith be cancelled and
(2) Revolving Loans held by such Lender then outstanding as LIBO Rate Loans, if
any, shall be converted automatically to Base Rate Loans at the end of their
respective Interest Periods or within such earlier period as required by law. In
the event of a conversion of any such Revolving Loan prior to the end of its
applicable Interest Period, the Company hereby agrees promptly to pay any Lender
affected thereby, upon demand, the amounts required pursuant to Paragraph 2(i)
below, it being agreed and understood that such conversion shall constitute a
prepayment for all purposes hereof. The provisions hereof shall survive the
termination of this Credit Agreement and payment of all other Obligations.

2(f)       Funding. Each Lender shall be entitled to fund all or any portion of
its share of Revolving Loans in any manner it may determine in its sole
discretion, including, without limitation, in the Grand Cayman inter-bank
market, the London inter-bank market and within the United States, but all
calculations and transactions hereunder shall be conducted as though all Lenders
actually fund all LIBO Rate Loans through the purchase of offshore dollar
deposits in the amount of that portion of the relevant LIBO Rate Loan held by
such Lender in maturities corresponding to the applicable Interest Period.

2(g)

Requirements of Law; Increased Costs.

(1)        In the event that any applicable law, order, regulation, treaty or
directive issued by any central bank or other governmental authority, agency or
instrumentality or in the governmental or judicial interpretation or application
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) issued by any central bank or other governmental
authority, agency or instrumentality, in each case as a result of any change
therein after the date hereof:

(i)         Does or shall subject any Lender to any tax of any kind whatsoever
with respect to this Credit Agreement or any Revolving Loans made hereunder, or
change the basis of taxation of payments to such Lender of principal, fee,
interest or any other amount payable hereunder (except for change in the rate of
tax on the overall net income of such Lender);

(ii)        Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan or similar requirements against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender which are not otherwise included in the
determination of interest payable on the Obligations; or

(iii)       Does or shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining any Revolving Loan or to reduce any amount
receivable in respect thereof or the rate of return on the capital of such
Lender or any corporation controlling such Lender, then, in any such case, the
Company shall promptly pay to such Lender, upon its written demand made through
the Administrative Agent, any additional amounts necessary to compensate such
Lender for such additional cost or reduced amounts receivable or rate of return
as determined by such Lender with respect to this Credit Agreement or Revolving
Loans made hereunder, so long as such Lender requires obligors under other
commitments of this type made available by such Lender to similarly so
compensate such Lender.

 

6|


--------------------------------------------------------------------------------



 

 

(2)        If any Lender shall determine that any change after the date hereof
in any treaty, law, rule, regulation or guideline adopted pursuant to or arising
out of the July 1988 report of the Basle Committee on Banking Regulations and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards” (or in any successor to such report which may apply to
such Lender from time to time) or in any applicable law, order, regulation
treaty or directive issued by any central bank or other governmental authority,
agency or instrumentality or any governmental or judicial interpretation or
application thereof (whether or not having the force of law) regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of or maintained by such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations or Revolving Loans
hereunder and other commitments of this type to a level below that which such
Lender or corporation could have achieved but for such adoption, effectiveness,
change or compliance (taking into account such Lender’s or corporation’s
policies with respect to capital adequacy), then the Company shall from time to
time pay to such Lender, upon demand, such additional amounts as may be
specified by such Lender as sufficient to compensate such Lender for any costs
which such Lender determines are attributable to the maintenance by it of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender in respect of its Revolving Loans, or its Commitment
(such compensation to include, without limitation, an amount equal to any
reduction of the rate of return on the capital of such Lender or such
corporation to a level below that which such Lender or corporation could have
achieved as of the date hereof), so long as such Lender requires obligors under
other commitments of this type made available by such Lender to similarly so
compensate such Lender.

(3)        If a Lender becomes entitled to claim any additional amounts pursuant
to this Paragraph 2(g), it shall promptly notify the Company of the event by
reason of which it has become so entitled. A certificate as to any additional
amounts payable pursuant to the foregoing sentence containing the calculation
thereof in reasonable detail submitted by a Lender to the Company, accompanied
by a certification that such Lender has required obligors under other
commitments of this type made available by such Lender to similarly so
compensate such Lender shall constitute prima facie evidence thereof.

(4)        The provisions of this Paragraph 2(g) shall survive the termination
of this Credit Agreement and payment of the outstanding Revolving Loans and all
other Obligations.

2(h)      Obligation of Lenders to Mitigate; Replacement of Lenders. Each Lender
agrees that:

(1)        As promptly as practicable after the officer of such Lender
responsible for administering the Revolving Loans of such Lender, as the case
may be, becomes aware of any event or condition that would entitle such Lender
to receive payments under Paragraph 2(g) above or Paragraph 2(j) below or to
cease making LIBO Rate Loans under Paragraph 2(e) above, such Lender will use
reasonable efforts (i) to make, issue, fund or maintain the affected Revolving
Loans of such Lender through another lending office of such Lender or (ii) take
such other measures as such Lender may deem reasonable, if as a result thereof
the additional amounts which would otherwise be required to be paid to such
Lender pursuant to Paragraph 2(g) above or

 

7|


--------------------------------------------------------------------------------



 

pursuant to Paragraph 2(j)(6) below would be materially reduced or eliminated or
the conditions rendering such Lender incapable of making LIBO Rate Loans under
Paragraph 2(e) above no longer would be applicable, and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such LIBO Rate Loans through such other lending office or in accordance with
such other measures, as the case may be, would not otherwise materially
adversely affect such LIBO Rate Loans or the interests of such Lender.

(2)        If the Company receives a notice pursuant to Paragraph 2(g) above or
pursuant to Paragraph 2(j)(6) below or a notice pursuant to Paragraph 2(e) above
stating that a Lender is unable to extend LIBO Rate Loans (for reasons not
generally applicable to the Required Lenders), so long as (i) no Potential
Default or Event of Default shall have occurred and be continuing, (ii) the
Company has obtained a commitment from another Lender or an Eligible Assignee to
purchase at par such Lender’s Revolving Loans, Commitment, accrued interest and
fees and to assume all obligations of the Lender to be replaced under the Loan
Documents and (iii) such Lender to be replaced is unwilling to withdraw the
notice delivered to the Company, upon thirty (30) days’ prior written notice to
such Lender and the Administrative Agent, the Company may require, at the
Company’s expense, the Lender giving such notice to assign, without recourse,
all of its Revolving Loans, Commitment, accrued interest and fees to such other
Lender or Eligible Assignee pursuant to the provisions of Paragraph 11(h) below.

2(i)       Funding Indemnification. In addition to all other payment obligations
hereunder, in the event: (1) any LIBO Rate Loan is prepaid prior to the last day
of the applicable Interest Period, whether following a voluntary prepayment,
mandatory prepayment (including but not limited to application of proceeds from
the sale of Company Collateral) or otherwise, or (2) the Company shall fail to
borrow a LIBO Rate Loan or shall fail to continue or to make a conversion to a
LIBO Rate Loan after the Company has given notice thereof as required hereunder,
then the Company shall immediately pay to each Lender which would have funded
the requested LIBO Rate Loan or holding the LIBO Rate Loans prepaid or not
continued or converted, through the Administrative Agent, an additional premium
sum compensating such Lender for losses, costs and expenses incurred by such
Lender in connection with such prepayment or such failure to borrow, continue or
convert. The Company acknowledges that such losses, costs and expenses are
difficult to quantify and that, in the case of the prepayment of or failure to
borrow or continue as or to convert to a LIBO Rate Loan, the following formula
represents a fair and reasonable estimate of such losses, costs and expenses:

Amount

[Applicable

LIBO Rate

]

Days Remaining

Being

[LIBO Rate

for such Incre-

]

in Interest

 

Prepaid or

[for Increment

ment for Days

]

x

Period  

 

Not

x

[Being Prepaid

-

Remaining in

]

360

 

Borrowed,

[or Not

Interest Period

]

 

Converted or

[Borrowed,

(as quoted on the first

 

Continued

[Converted or

Eurodollar Business

 

 

[Continued

Day following Lenders’

 

 

receipt of notice thereof)

 

For purposes of calculating the current LIBO Rate for the days remaining in the
Interest Period for both the increment being prepaid or not converted or
continued, said current LIBO Rate shall be an interest rate interpolated between
LIBO Rates quoted for standard calendar periods for subsequent months’

 

8|


--------------------------------------------------------------------------------



 

maturities in accordance with normal conventions. Under no circumstances shall
any Lender have any obligation to remit monies to the Company upon prepayment of
any LIBO Rate Loan, even under circumstances which do not result in the
necessity for the payment by the Company of any amount hereunder. The provisions
hereof shall survive termination of this Credit Agreement and payment of all
other Obligations.

2(j)

Withholding Taxes.

(1)        If any Lender is a “foreign person” within the meaning of Section
7701(a)(30) of the Code or such Lender shall claim any exemption from, or a
reduction of, United States federal income tax withholding under Sections 1441
or 1442 of the Code (“Withholding Tax”), such Lender shall deliver to the
Administrative Agent the following:

(i)         If such Lender claims an exemption from, or a reduction of,
Withholding Tax under a United States tax treaty, a properly completed and
executed IRS Forms W-8BEN before the first payment of any interest hereunder and
before the end of each third succeeding calendar year during which interest may
be paid in such year or thereafter under this Credit Agreement;

(ii)        If such Lender claims that interest paid under this Credit Agreement
is exempt from Withholding Tax because it is effectively connected with a United
States trade or business of such Lender, a properly completed and executed IRS
Form W-8ECI before the first payment of any interest hereunder and before the
end of each third succeeding calendar year during which interest may be paid in
such year or thereafter under this Credit Agreement;

(iii)       Such other form or forms as may be required under the Code or other
laws of the United States as a condition to exemption from, or reduction of,
Withholding Tax.

Such Lender agrees to promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and, as necessary, provide new IRS forms taking into account such
change in circumstances.

(2)        If any Lender claiming exemption from, or reduction of, Withholding
Tax under a United States tax treaty by providing IRS Form W-8BEN sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Company to another Lender, the transferring Lender agrees to
notify the Administrative Agent of the percentage amount of the Obligations in
which it is no longer the beneficial owner thereof. To the extent of such
percentage amount, the Administrative Agent will treat such Lender’s IRS Form
W-8BEN as no longer valid.

(3)        If any Lender claiming exemption from Withholding Tax by filing IRS
Form W-8ECI with the Administrative Agent sells, assigns, grants a participation
in, or otherwise transfers all or part of the Obligations of the Company to
another Lender, the transferring Lender agrees to undertake sole responsibility
for complying with the Withholding Tax requirements imposed by Sections 1441 and
1442 of the Code.

 

9|


--------------------------------------------------------------------------------



 

 

(4)        If any Lender is entitled to a reduction in the applicable
Withholding Tax, the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable Withholding Tax after
taking into account such reduction. If the forms or other documentation required
by subsection (1) of this Paragraph 2(j) are not delivered to the Administrative
Agent, then the Administrative Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable Withholding Tax.

(5)        If the IRS or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify the
Administrative Agent and the Company fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Paragraph 2(j) together with all
costs and expenses (including attorneys fees). The obligation of the Lenders
under this subparagraph (5) shall survive the payment of all other Obligations.

(6)        The Company shall not be required to pay any additional amounts in
respect of Withholding Tax pursuant to this Paragraph 2(j) on account of any
Lender:

(i)         If the obligation to pay such additional amounts arises as a result
of a failure by such Lender to comply with its obligations under this Paragraph
2(j); or

(ii)        If such Lender shall have delivered IRS Form W-8BEN, IRS Form W-8ECI
or such other form(s) pursuant to this Paragraph 2(j), and such Lender shall not
at any time be entitled to reduction, partial exemption or exemption from
deduction or withholding of United States federal income tax in respect of
payments by the Company hereunder for the account of such Lender for any reason
other than a change in United States law or regulations or any applicable tax
treaty or regulations or in the official interpretation of such law, treaty or
regulations by any governmental authority charged with the interpretation or
administration thereof (whether or not having the force of law) after the date
of delivery of such form(s).

2(k)

Fees. The Company shall pay the following fees:

(1)        To the Administrative Agent for distribution to the Lenders pro rata
in accordance with their respective Percentage Shares, in arrears, on the last
Business Day of each March, June, September and December, commencing June 30,
2005, and on the Revolving Facility Maturity Date (or on each such earlier date
as the Revolving Credit Limit shall be reduced to zero as permitted pursuant to
Paragraph 3(h)(2)), a commitment fee equal to: (i) the average daily Revolving
Credit Limit in effect during the calendar quarter (or portion thereof) then
ending, minus the sum of: a. the daily average outstanding amount of Revolving
Loans,

 

10|


--------------------------------------------------------------------------------



 

plus b. the daily average amount available for drawing under Outstanding Letters
of Credit during such calculation period, multiplied by (ii) the product of: y.
one half of one percent (0.50%), and z. a fraction, the numerator of which is
the number of days in such calculation period and the denominator of which is
360.

(2)        To the Administrative Agent for its own account, such administrative
fees as the Administrative Agent and the Company have agreed in writing.

(3)        To the Administrative Agent for the account of the Lenders, including
the Issuing Bank in its capacity as a Lender, pro rata in accordance with their
respective Percentage Shares, in arrears, on the last day of each calendar
quarter, a letter of credit fee equal to: (i) the average daily amount available
for drawing under Outstanding Letters of Credit during the applicable
calculation period multiplied by (ii) the product of: y. the Applicable
LIBO/Euro Margin applicable to Revolving Loans which are LIBO Rate Loans during
such period, and z. a fraction, the numerator of which is the number of days in
such period and the denominator of which is 360;

(4)        To the Issuing Bank directly for its own account, in advance, on the
date of issuance of each Letter of Credit for the period from such date to but
not including the same day in the third full month following such issuance date
and, thereafter, on such date in each third month thereafter and on the
expiration date of the Letter of Credit, a fronting fee calculated at the per
annum rate of one quarter of one percent (0.25%) on the amount available for
drawing under such Letter of Credit on such payment date; and

(5)        To the Issuing Bank directly for its own account, from time to time
upon demand of the Issuing Bank, such fees and charges, including, without
limitation, transfer fees and miscellaneous charges, relating to the Letters of
Credit as the Issuing Bank customarily charges with respect to similar letters
of credit issued by it and all costs incurred and payments made by the Issuing
Bank by reason of any further assessment, reserve, deposit or similar
requirement or any surcharge, tax or fee imposed upon it or as a result of its
compliance with any directive or requirement of any regulatory authority
pertaining or relating to any Letter of Credit.

In calculating fees payable hereunder, the Existing Credit Agreement shall
constitute this Credit Agreement for all periods preceding the Effective Date.

2(l)       Post-Default Interest. During such time as there shall have occurred
and be continuing an Event of Default, all Obligations outstanding, shall, at
the election of the Required Lenders, bear interest at a per annum rate equal to
two percent (2%) above the Applicable Base Rate in effect during the applicable
calculation period.

2(m)     Computations. All computations of interest and fees payable hereunder
shall be based upon a year of 360 days for the actual number of days elapsed.

3.

Miscellaneous Provisions.

3(a)      Use of Proceeds. The proceeds of Revolving Loans shall be used for
working capital and general corporate purposes, including repayment of L/C
Drawings and funding of capital expenditures and acquisitions permitted
hereunder.

 

11|


--------------------------------------------------------------------------------



 

 

3(b)      Request For Revolving Loans; Making of Revolving Loans. If the Company
desires to borrow hereunder, the Company shall deliver a Loan and/or Rate
Request to the Administrative Agent (which delivery may be by facsimile
transmission) not later than:

(1)        In the case of a Revolving Loan to be initially funded as a Floating
Eurodollar Rate Loan or a Base Rate Loan, 9:00 a.m. (San Francisco time) on the
proposed funding date; and

(2)        In the case of a Revolving Loan to be initially funded as a LIBO Rate
Loan, 9:00 a.m. (San Francisco time) on the third Eurodollar Business Day
preceding the proposed funding date.

The Administrative Agent shall notify each Lender of such Lender’s respective
Percentage Share of the requested Revolving Loan or Revolving Loans no later
than 10:00 a.m. (San Francisco time) on the date such notice is received by the
Administrative Agent (which notice by the Administrative Agent to the Lenders
may be given telephonically). Each Lender shall make its Percentage Share of the
proposed Revolving Loan available to the Administrative Agent, in same-day
funds, on the funding date at the Contact Office, ABA 121000248, for the
Administrative Agent’s Account No. 4081656779, Account Name:
SYNDIC/WFBCORP/DOLLAR FINANCIAL, Ref. Dollar Financial Group, or such other
account as the Administrative Agent shall designate, no later than 11:00 a.m.
(San Francisco time). The failure of any Lender to advance its Percentage Share
of a proposed Revolving Loan to the extent required under this Credit Agreement
shall not relieve any other Lender of its obligation hereunder to advance its
Percentage Share thereof, if required, and no Lender shall be responsible for
the failure of any other Lender to make any such advance.

3(c)      Evidence of Indebtedness. The obligation of the Company to repay the
Revolving Loans shall be evidenced by notations on the books and records of the
Lenders. Such books and records shall constitute prima facie evidence thereof.
Any failure to record the advance of any Revolving Loan, the interest rate
applicable thereto or any other information regarding the Obligations, or any
error in doing so, shall not limit or otherwise affect the obligation of the
Company with respect to any of the Obligations. Upon the request of a Lender,
the Company shall promptly execute a promissory note in favor of such Lender
evidencing such Lender’s Percentage Share of Revolving Loans funded hereunder,
if the Company has not previously done so.

3(d)      Borrowing Base Conformity. In support of its obligation to repay
Revolving Loans and L/C Drawings hereunder, the Company shall cause the
Collateral Value of the Borrowing Base to be not less than, at any date, the
aggregate principal amount of outstanding Revolving Loans, Outstanding Letters
of Credit and unrepaid L/C Drawings on such date. The Company shall immediately
prepay Revolving Loans to the Administrative Agent on behalf of the Lenders on
any day in the amount by which the aggregate principal amount of outstanding
Revolving Loans outstanding, Outstanding Letters of Credit and unrepaid L/C
Drawings exceeds the Collateral Value of the Borrowing Base.

3(e)      Nature and Place of Payments. All payments made on account of the
Obligations shall be made by the Company, without setoff or counterclaim, in
lawful money of the United States of America in immediately available same day
funds, free and clear of and without deduction for any Taxes, fees or other
charges of any nature whatsoever imposed by any taxing authority and must be
received by the Administrative Agent by 11:00 a.m. (San Francisco time) on the
day of payment, it being expressly agreed and understood that if a payment is
received after 11:00 a.m. (San Francisco time) by the Administrative Agent, such
payment will be considered to have been made by the Company on the next
succeeding Business Day and interest thereon shall be payable by the Company at

 

12|


--------------------------------------------------------------------------------



 

the rate otherwise applicable thereto during such extension. All payments on
account of the Obligations shall be made to the Administrative Agent through the
Contact Office. If any payment required to be made by the Company hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the then applicable rate during such extension.

3(f)

Prepayments.

(1)        No later than 9:00 a.m. (San Francisco time) on any Business Day, the
Company may voluntarily prepay Base Rate Loans and Floating Eurodollar Rate
Loans in whole or in part at any time; provided, however, that voluntary
prepayments of Base Rate Loans and Floating Eurodollar Rate Loans shall be in
the minimum amount of $500,000.00 and integral multiples of $100,000.00 in
excess thereof.

(2)        The Company may voluntarily prepay LIBO Rate Loans prior to the last
day of their applicable Interest Periods in whole or in part at any time upon
not less than three Eurodollar Business Days’ prior written notice to the
Administrative Agent (which notice will be promptly forwarded telephonically by
the Administrative Agent to the Lenders affected thereby); provided, however,
that voluntary prepayments of LIBO Rate Loans shall be in the minimum amount of
$1,000,000.00 and integral multiples of $100,000.00 in excess thereof.

(3)

Revolving Loans are subject to mandatory prepayment as follows:

 

(i)

As required pursuant to Paragraph 3(d) above; and

 

(ii)        On any date on which the aggregate principal amount of outstanding
Revolving Loans, Outstanding Letters of Credit and unrepaid L/C Drawings exceeds
the Revolving Credit Limit on such date (after giving effect to any reduction of
the Revolving Credit Limit on such date, including, without limitation, upon a
permanent reduction of the Revolving Credit Limit pursuant to Paragraph 3(h)
below), in the amount of such excess.

(4)        The Company shall pay in connection with any prepayment hereunder,
whether voluntary or mandatory, all interest accrued but unpaid on the Revolving
Loans to which such prepayment is applied, and in the case of prepayment of any
LIBO Rate Loans, all amounts payable pursuant to Paragraph 2(i) above,
concurrently with payment of any principal amounts.

(5)        Prior to the occurrence of an Event of Default and acceleration of
the Obligations, prepayments shall be applied first to Base Rate Loans and
Floating Eurodollar Rate Loans to the extent possible and then to LIBO Rate
Loans.

3(g)      Allocation of Payments Received. Prior to the occurrence of an Event
of Default and acceleration of the Obligations, all amounts received by the
Administrative Agent on account of the Obligations shall be disbursed by the
Administrative Agent to the Lenders as directed by the Company (consistent with
the requirements for application of prepayments set forth in Paragraph 3(f)
above and subject to the requirement that any application of amounts against the
Revolving Loans shall be allocated pro rata among the Lenders in accordance with
their respective Percentage Shares) by wire transfer of like funds received on
the date of receipt if received by the Administrative Agent before 10:30 a.m.
(San Francisco time) or if received later, by 12:00 noon (San Francisco time) on
the next succeeding Business

 

13|


--------------------------------------------------------------------------------



 

Day, without further interest payable by the Administrative Agent. Following the
occurrence of an Event of Default and acceleration of the Obligations, all
amounts received by the Administrative Agent on account of the Obligations,
including, without limitation, as proceeds of the sale or other disposition of
Company Collateral, shall be promptly disbursed by the Administrative Agent as
follows:

(1)        First, to the payment of expenses incurred by the Administrative
Agent in the performance of its duties and the enforcement of the rights of the
Lenders under the Loan Documents, including, without limitation, all costs and
expenses of collection, reasonable and documented attorneys’ fees (including all
allocated costs of internal counsel), court costs and foreclosure expenses,
including as provided in Paragraph 7(g) below;

(2)        Then, to the Lenders, pro rata in accordance with their respective
Percentage Shares, until all outstanding Revolving Loans and unrepaid L/C
Drawings and interest accrued thereon have been paid in full, said amounts to be
allocated by the Lenders first to interest and then, but only after all accrued
interest has been paid in full, to principal of Revolving Loans and unrepaid L/C
Drawings;

(3)        Then, and if but only if there remain Outstanding any Letters of
Credit, to the Administrative Agent to hold as cash collateral for the
obligation of the Company to reimburse any future L/C Drawings as the same may
occur, until there are no further Letters of Credit Outstanding;

(4)        Then, to the Lenders pro rata in accordance with the amount of
remaining Obligations owed to such Lenders until all other Obligations held by
the Lenders have been paid in full; and

(5)

Then, to such Persons as may be legally entitled thereto.

3(h)      Mandatory Reduction in Credit Limit; Voluntary Termination or
Permanent Reduction of Credit Limit.

(1)        The Revolving Credit Limit will be permanently reduced from time to
time upon the consummation of each such transaction:

(i)         In a dollar amount equal to one hundred percent (100%) of the Net
Cash Proceeds from each sale or other disposition of assets by the Parent or any
of its Subsidiaries (other than pursuant to Approved CLP Assets Disposition
Agreements) in excess of aggregate Net Cash Proceeds from such sales during any
fiscal year of $1,500,000.00; provided, however, that no such reduction in the
Revolving Credit Limit in respect of any sale or other disposition of such
assets shall be required if and to the extent that the Parent or the Subsidiary,
as applicable, intends to reinvest the Net Cash Proceeds in similar assets and
shall have done so within two hundred seventy (270) days of the consummation of
such sale or other disposition (it being agreed and understood that in the event
any Net Cash Proceeds of any sale or other disposition which would reduce the
Revolving Credit Limit but for the intention of the selling Person to so
reinvest such funds are not fully so reinvested within the required time frame,
the Revolving Credit Limit shall be immediately reduced by the amount of the Net
Cash Proceeds not so reinvested), and,

 

14|


--------------------------------------------------------------------------------



 

provided further, that nothing contained herein shall be construed to permit any
such sale or other disposition unless the same is permitted pursuant to
Paragraph 8(h) below;

(ii)        In a dollar amount equal to: (y) one hundred percent (100%) of the
Net Cash Proceeds from each issuance by the Parent or any of its Subsidiaries of
debt securities following the Effective Date (other than in connection with
Approved CLP Assets Disposition Agreements), and (z) fifty percent (50%) of the
Net Cash Proceeds from each issuance by the Parent or any of its Subsidiaries of
equity securities following the Effective Date, it being expressly agreed for
purposes of this subparagraph (z) that the issuance of equity securities in
connection with the exercise of options issued to employees and members of the
Boards of Directors of the Parent or any of its Subsidiaries shall not be
considered an issuance of equity securities; and

(iii)       To the extent required by the Administrative Agent as a condition to
its approval of a proposed CLP Assets Disposition Agreement (and subject to the
restriction on the right of the Administrative Agent to impose any such
condition set forth in the definition of “Approved CLP Assets Disposition
Agreement”), in such dollar amount (not to exceed seventy five percent (75%) of
the Net Cash Proceeds of the sale, transfer or other disposition of CLP Assets
thereunder) as the Administrative Agent shall require.

(2)        The Company may, upon not less than five Business Days’ prior notice
to the Administrative Agent, terminate the Revolving Credit Limit or, from time
to time, permanently reduce the Revolving Credit Limit by in the minimum amount
of $1,000,000.00 per reduction; provided, however, that no such reduction shall
be permitted if, after giving effect thereto and to any prepayments of Revolving
Loans made on the effective date thereof, the then outstanding principal amount
of Revolving Loans outstanding, Outstanding Letters of Credit and unrepaid L/C
Drawings would exceed the Revolving Credit Limit as so reduced.

4.                      Security; Guaranties; Releases; Intercreditor
Arrangements; Additional Documents.

4(a)      Reaffirmation of Company Security Agreement. Pursuant to the Existing
Credit Agreement, the Company executed and delivered to the Administrative Agent
that certain Pledge and Security Agreement dated as of November 13, 2003 (the
“Company Security Agreement”) pursuant to which the Company pledged, assigned
and granted to the Administrative Agent for the pari passu benefit of the
Lenders a first priority perfected security interest in and Lien upon the
property and assets of the Company described therein as collateral security for
the obligations of the Company under the Existing Credit Agreement. The Company
hereby: (1) agrees that all references in the Company Security Agreement to the
“Credit Agreement” shall be construed as references to the Existing Credit
Agreement as amended and restated by this Credit Agreement, all references to
the “Obligations” shall be construed as references to the Obligations hereunder
and all references to the “Company Security Agreement” herein and in the other
Loan Documents shall be construed as references to the Company Security
Agreement as ratified and reaffirmed hereby, (2) ratifies and reaffirms the
Company Security Agreement and all documents, instruments and agreements
delivered pursuant thereto and the first priority perfected security interest of
the Administrative Agent for the benefit of the Lenders in the Company
Collateral existing on the Effective Date and all after-acquired Company
Collateral, and (3) represents and warrants

 

15|


--------------------------------------------------------------------------------



 

to the Lender that the Company Security Agreement and all other documents,
instruments and agreements delivered pursuant thereto remain in full force and
effect.

4(b)      Reaffirmation of Guaranties, Guarantor Security Agreements and
Guarantor Subordination Agreements. To evidence the continuing effectiveness of
the “Guaranties,” “Guarantor Security Agreements,” and “Guarantor Subordination
Agreements” executed and delivered by the Existing Guarantors pursuant to the
Existing Credit Agreement and the continuing effectiveness of the Foreign
Subsidiary Subordination Agreements executed by the Existing Foreign
Subsidiaries, as a condition precedent to the Effective Date the Company shall
cause to be executed and delivered to the Administrative Agent by the Parent and
each of its Subsidiaries (other than the Company) the Master Reaffirmation
Agreement.

4(c)      Reaffirmation of Intercreditor Arrangements. To evidence the
continuing effectiveness of the Bank Group/Senior Noteholder Intercreditor
Agreement, as a condition precedent to the Effective Date there shall have been
delivered to the Administrative Agent the Reaffirmation of Intercreditor
Agreement.

4(d)      Further Documents. Each of the Parent and the Company agrees to
execute and deliver and to cause to be executed and delivered to the
Administrative Agent on behalf of the Lenders from time to time:

(1)        From each Subsidiary of the Parent organized or acquired following
the Effective Date, other than any Foreign Subsidiary, a Guaranty, a Guarantor
Security Agreement, a Guarantor Subordination Agreement and such UCC financing
statements and authorizing documentation as the Administrative Agent may
request, such Guaranty, Guarantor Security Agreement, Guarantor Subordination
Agreement and UCC financing statements to be delivered immediately upon the
formation or acquisition of such Subsidiary (it being acknowledged and agreed by
the Administrative Agent and the Lenders that, provided that all rights of the
Senior Noteholder Trustee and the Senior Noteholders thereunder are subject to
the Bank Group/Senior Noteholder Intercreditor Agreement, each such Subsidiary
may concurrently deliver to the Senior Noteholder Trustee for the benefit of the
Senior Noteholders, a Senior Noteholder Guaranty and, if but only if such
Subsidiary shall own capital stock of a Foreign Subsidiary, a Senior Noteholder
Pledge Agreement);

(2)        From each Foreign Subsidiary of the Parent organized or acquired
following the Effective Date, a Foreign Subsidiary Subordination Agreement;

(3)        From each Lender with which the Parent, the Company or any Guarantor
Subsidiary maintains deposits, including, without limitation, future Lenders
hereunder, an account control agreement in form and substance acceptable to the
Administrative Agent (each, a “Lender Account Control Agreement”); and

(4)        From the Parent, the Company and the other Subsidiaries of the Parent
and such Persons as the Administrative Agent may request, such confirmatory or
supplementary security agreements, financing statements, account control
agreements, consents and acknowledgements of third parties, intercreditor
agreements and such other documents, instruments or agreements as the
Administrative Agent may reasonably request, which are in the Administrative
Agent’s judgment necessary or desirable to obtain for the Administrative Agent
on behalf of the Lenders, the benefit of the Loan Documents, the Company
Collateral and the

 

16|


--------------------------------------------------------------------------------



 

Guarantor Collateral (the “Additional Collateral and Credit Support Documents”);
provided, however, that in the event the Parent and the Company, after the
exercise of reasonable efforts, are unable to obtain any requested Additional
Collateral and Credit Support Document and have cooperated fully with the
Administrative Agent in any attempts it may make to obtain such Additional
Collateral and Credit Support Document, the failure to deliver such Additional
Collateral and Credit Support Document shall not, in and of itself, constitute
an Event of Default under this Credit Agreement.

5.

Conditions Precedent.

 

 

5(a)

Effective Date. As conditions precedent to the Effective Date:

(1)        The Parent and the Company shall have delivered or shall have caused
to be delivered to the Administrative Agent, in form and substance satisfactory
to the Lenders and their counsel, duly executed by the appropriate Persons, as
appropriate (with sufficient copies for each of the Lenders), each of the
following:

(i)

This Credit Agreement;

(ii)        To the extent requested by any Lender, and not previously delivered
pursuant to the Existing Credit Agreement, a Note payable to such Lender;

(iii)       From the Existing Guarantors and the Existing Foreign Subsidiaries,
the Master Reaffirmation Agreement;

(iv)       From each of the parties to the Bank Group/Senior Noteholders
Intercreditor Agreement, the Reaffirmation of Intercreditor Agreement;

(v)        Such UCC searches as the Administrative Agent may require evidencing
the continuing first priority of the security interest in favor of the
Administrative Agent for the benefit of the Lenders in the Company Collateral
and the Guarantor Collateral;

(vi)       From each of the Lenders hereunder which are not “Lenders” under the
Existing Credit Agreement and with which Lender the Parent, the Company or any
Guarantor Subsidiary maintains deposits, a Lender Account Control Agreement;

(vii)      Such other Additional Collateral and Credit Support Documents as may
be reasonably requested by the Administrative Agent and the Lenders;

(viii)     Such credit applications, financial statements, authorizations and
such information concerning the Company, the Existing Guarantors, the Existing
Foreign Subsidiaries and their respective business, operations and condition
(financial and otherwise) as any Lender may reasonably request;

(ix)       Certified copies of resolutions of the Boards of Directors of the
Company, each Existing Guarantor and each Existing Foreign Subsidiary approving
the execution, delivery and performance of the Loan Documents to which such
Person is party;

 

17|


--------------------------------------------------------------------------------



 

 

(x)        A certificate or certificates of the Secretary or an Assistant
Secretary of each of the Company, each Existing Guarantor and each Existing
Foreign Subsidiary certifying the names and true signatures of the officers of
such Person authorized to sign the Loan Documents to which such Person is party,
including, without limitation, the documents, instruments and agreements
delivered as a condition precedent to the Effective Date, and, on an ongoing
basis, to act under and perform such Loan Documents;

(xi)       Such opinions of counsel for the Company, the Existing Guarantors and
the Existing Foreign Subsidiaries as may be required by the Administrative
Agent, which opinions shall be in form and substance satisfactory to the
Administrative Agent, such opinions to include, in any event, confirmation as to
the permissibility of the grant of Liens by the Company under the Company
Security Agreement and the Existing Guarantors under the Guarantor Security
Agreements and the consistency of such Liens and all Loan Documents with all
requirements and restrictions of the Senior Noteholder Indenture;

(xii)      Evidence satisfactory to the Administrative Agent that upon the
Effective Date the outstanding principal balance of Revolving Loans to be funded
on the Effective Date and Outstanding Letters of Credit (including the
“Revolving Loans” and “Letters of Credit” outstanding under the Existing Credit
Agreement) shall not exceed the limits set forth in Paragraphs 1(a) and 1(b)
above, such evidence to include, without limitation, a Borrowing Base Report
dated as of the Effective Date and reflecting activity through the opening of
business on the immediately preceding Business Day, demonstrating in form and
detail satisfactory to the Administrative Agent that the Collateral Value of the
Borrowing Base at and as of such date is sufficient to support such Revolving
Loans and Outstanding Letters of Credit;

(xiii)     Evidence satisfactory to the Administrative Agent that upon the
Effective Date the Existing Credit Agreement shall automatically be deemed to
have been superseded and replaced by this Credit Agreement and that any
obligation of the lenders thereunder to extend further credit to the Company
thereunder shall have terminated;

(xiv)     Evidence satisfactory to the Administrative Agent that all fees
required to be paid by the Company under the Existing Credit Agreement and this
Credit Agreement (including, without limitation, the fees referred to in
Paragraph 2(k) above) and in any other writing between or among Wells Fargo, the
Company and the Parent in connection with the transactions contemplated hereby
on or before the Effective Date have been, or will on the Effective Date be,
paid in full;

(xv)      Evidence satisfactory to the Administrative Agent that all reasonable
and documented costs and expenses, including, without limitation, fees of inside
and outside counsel to the Administrative Agent, required to be paid by the
Company for which billing statements have been delivered no less than two
Business Days’ prior to the Effective Date have been, or will upon the Effective
Date be, paid in full;

(xvi)     A special closing covenant compliance certificate in form and detail
satisfactory to the Administrative Agent showing the Company’s compliance with

 

18|


--------------------------------------------------------------------------------



 

the financial covenants set forth under Paragraphs 8(i) below at and as of March
31, 2005 (which certificate may be prepared based on internally-prepared
unaudited financial statements); and

(xvii)    A certificate executed by a Responsible Officer of the Company stating
that as of the Effective Date there does not exist any Potential Default or
Event of Default under the Existing Credit Agreement and that upon the Effective
Date, after giving effect to the transactions to be consummated on such date
there does not exist any Potential Default or Event of Default under this Credit
Agreement.

(2)        The Lenders shall have approved the Commitment Schedule as in effect
on the Effective Date, such initial Commitment Schedule being attached hereto as
Annex III.

(3)        All acts and conditions (including, without limitation, the obtaining
of any third party consents or necessary regulatory approvals and the making of
any required filings, recordings or registrations) required to be done and
performed and to have happened precedent to the execution, delivery and
performance of the Loan Documents and to constitute the same legal, valid and
binding obligations, enforceable in accordance with their respective terms,
shall have been done and performed and shall have happened in due and strict
compliance with all applicable laws.

(4)        All documentation, including, without limitation, documentation for
corporate and legal proceedings in connection with the transactions contemplated
by the Loan Documents shall be satisfactory in form and substance to the
Administrative Agent, the Lenders and their counsel.

5(b)      All Credit Events. As additional conditions precedent to the
occurrence of the Effective Date and, thereafter, to each Lender’s obligation to
fund its Percentage Share of any Revolving Loan or of the Issuing Bank to issue
any Letter of Credit, at and as of the Effective Date and, thereafter, at and as
of the date of the funding of any Revolving Loan or issuance of any Letter of
Credit:

(1)        If the request is for the funding of a Revolving Loan, there shall
have been delivered to the Administrative Agent a Loan and/or Rate Request
therefor, or, if the request is for the issuance of a Letter of Credit, there
shall have been delivered to the Issuing Bank and the Administrative Agent a
Letter of Credit Application therefor;

(2)        The representations and warranties of each of the Company-Related
Credit Parties contained in the Loan Documents to which such Person is party
shall be accurate and complete in all material respects as if made on and as of
the date of such funding or issuance (unless any such representation and
warranty speaks as of a particular date, in which case it shall remain accurate
and complete in all material respects as of such date);

(3)

There shall not exist an Event of Default or Potential Default; and

(4)        Following the funding of the requested Revolving Loan or the issuance
of the requested Letter of Credit, as the case may be, the aggregate principal
amount of Revolving Loans, Outstanding Letters of Credit and unrepaid L/C
Drawings will not exceed the limitations of Paragraphs 1(a) and 1(b) above.

 

19|


--------------------------------------------------------------------------------



 

 

By delivering a Loan and/or Rate Request to the Administrative Agent hereunder,
or, as applicable, a Letter of Credit Application to the Issuing Bank, the
Company shall be deemed to have represented and warranted the accuracy and
completeness of the statements set forth in subparagraphs (2) through (4) of
this Paragraph 5(b).

6.                      Representations and Warranties of the Parent and the
Company. As an inducement to the Administrative Agent and each Lender to enter
into this Credit Agreement and as inducement to the Lenders to make Revolving
Loans and the Issuing Bank to issue Letters of Credit hereunder, each of the
Parent and the Company, jointly and severally, represents and warrants to the
Administrative Agent and each Lender that:

6(a)      Financial Condition. The financial statements, dated the Statement
Date and March 31, 2005, copies of which have heretofore been furnished to each
Lender, are complete and correct and present fairly in accordance with GAAP the
financial condition of the Parent and its consolidated Subsidiaries at such
dates and the consolidated and consolidating results of their operations and
changes in financial position for the fiscal periods then ended.

6(b)      No Change. Since the Statement Date there has been no Material Adverse
Effect.

6(c)      Corporate Existence; Compliance with Law. Each of the Parent, the
Company and each of the other Subsidiaries of the Parent: (1) is duly organized,
validly existing and in good standing as a corporation under the laws of its
jurisdiction of incorporation and is qualified to do business in each
jurisdiction where its ownership of property or conduct of business requires
such qualification and where failure to qualify could be reasonably expected to
result in a Material Adverse Effect, (2) has the corporate power and authority
and the legal right to own and operate its property and to conduct business in
the manner in which it does and proposes so to do, and (3) is in compliance with
all Requirements of Law and Contractual Obligations, the failure to comply with
which could be reasonably expected to result in a Material Adverse Effect.

6(d)      Corporate Power; Authorization; Enforceable Obligations. Each of the
Company-Related Credit Parties has the corporate power and authority and the
legal right to execute, deliver and perform the Loan Documents to which it is a
party and has taken all necessary corporate action to authorize the execution,
delivery and performance of such Loan Documents. The applicable Loan Documents
have been duly executed and delivered on behalf of the Company-Related Credit
Parties and constitute legal, valid and binding obligations of such Persons
enforceable against such Persons in accordance with their respective terms,
subject to the effect of applicable bankruptcy and other similar laws affecting
the rights of creditors generally and the effect of equitable principles whether
applied in an action at law or a suit in equity.

6(e)      No Legal Bar. The execution, delivery and performance of the Loan
Documents, the borrowing hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any Contractual Obligation of the Parent, the
Company or any other Subsidiary of the Parent the failure to comply with which
could reasonably be expected to result in a Material Adverse Effect, or create
or result in the creation of any Lien (except the Liens created by the Company
Security Agreement, the Guarantor Security Agreements and the Senior Noteholders
Foreign Stock Pledge Agreements) on any assets of the Parent, the Company or any
other Subsidiary of the Parent.

6(f)       No Material Litigation. Except as disclosed on Schedule 6(f) hereto,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending

 

20|


--------------------------------------------------------------------------------



 

or, to the knowledge of the Company or the Parent, threatened by or against the
Parent, the Company or any other Subsidiary of the Parent or against any of such
Persons’ properties or revenues which is likely to be adversely determined and
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect or which challenges any Company-Related Credit Party’s right,
power or competence to enter into or perform any of its obligations under the
Loan Documents or the validity or enforceability of any Loan Document.

6(g)      Taxes. The Parent, the Company and each of the other Subsidiaries of
the Parent have filed or caused to be filed all tax returns that are required to
be filed and have paid all taxes shown to be due and payable on said returns or
on any assessments made against them or any of their property other than taxes
which are being contested in good faith by appropriate proceedings and as to
which such Person has established adequate reserves in conformity with GAAP.

6(h)      Investment Company Act. Neither the Parent, the Company nor any other
Subsidiary of the Parent or any Person controlling the Parent is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

6(i)       Subsidiaries. Attached hereto as Schedule 6(i) is an accurate and
complete list of all Subsidiaries of the Parent existing at the Effective Date,
their respective jurisdictions of incorporation and the percentage of their
capital stock owned by the Parent or other Subsidiaries and designating which of
such Subsidiaries are “Existing Guarantors” and which of such Subsidiaries are
“Existing Foreign Subsidiaries.” Neither the Parent, the Company nor any other
Subsidiary of the Parent will, nor will they permit any of their Subsidiaries
to, form or acquire any Subsidiary except upon not less than ten (10) Business
Days prior written notice to the Administrative Agent and the Lenders and
compliance with the provisions of Paragraph 4(d) above. All of the issued and
outstanding shares of capital stock of all existing Subsidiaries of the Parent
have been, and all issued and outstanding shares of capital stock of
Subsidiaries of the Parent formed or acquired following the Effective Date will
be, duly authorized and issued and are and will be fully paid and
non-assessable.

6(j)       Federal Reserve Board Regulations. Neither the Parent, the Company
nor any other Subsidiary of the Parent is engaged or will engage, principally or
as one of its important activities, in the business of extending credit for the
purpose of “purchasing” or “carrying” any “margin stock” within the respective
meanings of such terms under Regulation U. No part of the proceeds of any
Revolving Loan issued hereunder will be used for “purchasing” or “carrying”
“margin stock” as so defined or for any purpose which violates, or which would
be inconsistent with, the provisions of the Regulations of the Board of
Governors of the Federal Reserve System.

6(k)

ERISA Compliance. Except as disclosed on Schedule 6(k) hereto:

(1)        Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state law failure to comply with which would
reasonably be likely to result in a Material Adverse Effect. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Company and
the Parent, nothing has occurred which would cause the loss of such
qualification.

(2)        There are no pending or, to be best knowledge of Company or the
Parent, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has resulted or could reasonably be
expected to result in a

 

21|


--------------------------------------------------------------------------------



 

Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(3)        No ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan.

(4)

No Pension Plan has any Unfunded Pension Liability.

(5)        Neither the Parent, the Company nor any ERISA Affiliate has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA).

(6)        Neither the Parent, the Company nor any ERISA Affiliate has incurred
nor reasonably expects to incur any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan.

(7)        Neither the Parent, the Company nor any ERISA Affiliate has
transferred any Unfunded Pension Liability to any person or otherwise engaged in
a transaction that could be subject to Section 4069 or 4212(c) of ERISA.

6(l)       Assets. The Parent, the Company and each other Subsidiary of the
Parent has good and marketable title to all property and assets reflected in the
financial statements referred to in Paragraph 6(a) above, except property and
assets sold or otherwise disposed of in the ordinary course of business
subsequent to the respective dates thereof. Neither the Parent, the Company nor
any other Subsidiary of the Parent has outstanding Liens on any of its
properties or assets nor are there any security agreements to which the Parent,
the Company or any other Subsidiary of the Parent is a party, or title retention
agreements, whether in the form of leases or otherwise, relating to any personal
property except as reflected in the financial statements referred to in
Paragraph 6(a) above or as permitted under Paragraph 8(a) below.

6(m)     Securities Acts. Neither the Parent nor the Company has issued any
unregistered securities in violation of the registration requirements of
Section 5 of the Securities Act of 1933, as amended, or any other law, nor is it
in violation of any rule, regulation or requirement under the Securities Act of
1933, as amended, or the Securities and Exchange Act of 1934, as amended, other
than violations which could not reasonably be expected to result in a Material
Adverse Effect. The Company is not required to qualify an indenture under the
Trust Senior Noteholder Indenture Act of 1939, as amended, in connection with
its execution and delivery of this Credit Agreement or, if applicable, issuance
of the Notes.

6(n)      Consents, Etc. No consent, approval, authorization of, or
registration, declaration or filing with any Governmental Authority or any
material consent, approval or authorization of any other Person is required on
the part of the Parent, the Company or any other Subsidiary of the Parent in
connection with the execution and delivery of the Loan Documents (other than
filings to perfect the Liens granted by such Persons to the Administrative Agent
on behalf of the Lenders under the Loan Documents and to the Senior Noteholder
Trustee under the Senior Noteholder Pledge Agreements) or the performance of or
compliance with the terms, provisions and conditions hereof or thereof.

 

22|


--------------------------------------------------------------------------------



 

 

6(o)      Hazardous Materials. Except as otherwise disclosed on Schedule 6(o)
hereto, neither the Company, the Parent nor, to the best knowledge of the
Company or the Parent, any other Person has: (1) caused or permitted any
Hazardous Materials to be disposed of in, on, under or about the Property or any
part thereof, and neither the Property, nor any part thereof, has ever been used
(whether by the Company, the Parent or, to the best knowledge of the Company and
the Parent, by any other Person) for activities involving, directly or
indirectly, the disposal of any Hazardous Materials; (2) caused or permitted to
be incorporated into or utilized in the construction of any improvements located
on the Property any chemical, material, or substance to which exposure is
prohibited, limited or regulated by any Hazardous Materials Laws or which, even
if not so regulated, is known to pose a hazard (either in its present form or if
disturbed or removed) to the health and safety of the occupants of the Property
or of property adjacent to the Property; or (3) discovered any occurrence or
condition on the Property or any property adjacent to or in the vicinity of the
Property that could cause the Property or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use of the Property
under any Hazardous Materials Laws, which in any instance or in the aggregate
could reasonably be expected to result in a Material Adverse Effect.

6(p)      Regulated Entities. Neither the Parent, the Company nor any other
Subsidiary of the Company is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Interstate Commerce Act,
any state public utilities code, or any other Federal or state statute or
regulation limiting its ability to incur Indebtedness.

6(q)      Copyrights, Patents, Trademarks and Licenses, Etc. The Parent, the
Company and each of the other Subsidiaries of the Parent own or are licensed or
otherwise have the right to use all of the patents, trademarks, service marks,
trade names, copyrights, contractual franchises, authorizations and other rights
that are necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Company and the Parent, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Parent, the Company or any other Subsidiary of the Parent
infringes upon any rights held by any other Person. Other than with respect to
the tradename/trademark “We The People,” all federally registered patents,
trademarks and copyrights used by the Parent, the Company and each of the other
Subsidiaries of the Parent existing at the Effective Date are registered in the
name of the Company alone and all future federally registered patents,
trademarks and copyrights will be registered in the name of the Company alone.
Set forth on Schedule 6(q) hereto is an accurate and complete list of all
federally registered patents, trademarks and copyrights existing on the
Effective Date.

6(r)       Collateral and Credit Support Documents. The provisions of each of
the Collateral and Credit Support Documents are effective to create in favor of
the Administrative Agent for the benefit of the Lenders, a legal, valid and
enforceable first priority security interest in all right, title and interest of
the Company, the Parent and the other Guarantors in the Company Collateral and
Guarantor Collateral described therein and financing statements have been filed
in the offices in all of the jurisdictions listed in the schedule to the Company
Security Agreement and the Guarantor Security Agreements

6(s)       Insurance. The properties of the Parent, the Company and each of the
other Subsidiaries of the Parent are insured with financially sound and
reputable insurance companies not Affiliates of the Parent or the Company, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Parent, the Company or such other Subsidiary of the
Parent operates. All such policies of insurance name the Administrative Agent as
an additional insured for the benefit of the Lenders.

 

23|


--------------------------------------------------------------------------------



 

 

6(t)       Full Disclosure. None of the representations or warranties made by
the Company-Related Credit Parties in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Parent, the Company or any other Subsidiary of the Parent
in connection with the Loan Documents (including the offering and disclosure
materials delivered by or on behalf of the Parent and the Company to the Lenders
prior to the Effective Date), contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading.

6(u)      Anti-Terrorism Regulations. Neither the making of the Revolving Loans
nor the use of the proceeds thereof, nor the issuance of Letters of Credit, will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or the Anti-Terrorism Order or any enabling
legislation or executive order relating to any of the same. Without limiting the
generality of the foregoing, neither the Parent, the Company or any other
Subsidiary of the Parent: (1) is or will become a blocked person described in
Section 1 of the Anti-Terrorism Order, or (2) does nor will it engage in any
dealings or transactions or otherwise be associated with any such blocked
person.

6(v)      Solvency. The Parent, the Company and each of the other Subsidiaries
of the Parent are, and after giving effect to the transactions contemplated
hereby will be, Solvent.

6(w)     Notes Receivable. Schedule 3 to the Company Security Agreement and to
each of the Guarantor Security Agreements (as such Schedules may be expressly
supplemented in writing from time to time as required pursuant to Paragraph
7(b)(6) below) accurately and completely describe all intercompany Indebtedness
among any of the Parent, the Company and other Subsidiaries of the Parent and
all such intercompany Indebtedness is evidenced by a negotiable promissory note
which has been duly endorsed in blank by the holder thereof and delivered to the
Administrative Agent as Company Collateral or Guarantor Collateral, as
applicable.

6(x)      Deposit Accounts. Schedule 4 to the Company Security Agreement and to
each of the Guarantor Security Agreements (as such Schedules may be expressly
supplemented in writing from time to time as required pursuant to Paragraph
7(b)(7) below) accurately and completely describe all deposit accounts of the
Parent, the Company and other Guarantor Subsidiaries maintained with any Person.
Such deposit accounts are maintained solely in the single name of the Parent,
the Company or such other Guarantor Subsidiaries which has granted a security
interest in and lien upon such deposit accounts. Each of the Sweep Accounts is
maintained by the Company with a Lender and is subject to a Lender Account
Control Agreement which is in full force and effect. The Sweep Accounts are the
sole accounts, deposit or otherwise, into which funds maintained in deposit
accounts of the Parent and the Guarantor Subsidiaries will be transferred among
such parties.

6(y)      Operational Structure. The day to day operation of the business of the
Company and its Subsidiaries is and will at all times following the Effective
Date be conducted principally through such Subsidiaries and not by the Company
or the Parent. The Company’s primary role is and will continue be to: (1) act as
servicer of CLP Assets under servicing arrangements with third parties, (2)
provide credit support for the business activities of the Subsidiaries, (3) act
as the contracting party on behalf of itself and the Subsidiaries with respect
to contracts relating to the provision of goods and services needed in the
operation of the business of the Company and its Subsidiaries, and (4) provide
cash management services among the Subsidiaries through a periodic sweep into
the Sweep Accounts of cash utilized in the day to day operations of the
Subsidiaries of the Company and a reallocation of such cash through intercompany
loans, advances and investments permitted pursuant to Paragraph 8(g) below.

 

24|


--------------------------------------------------------------------------------



 

 

7.                      Affirmative Covenants. Each of the Parent and the
Company, jointly and severally, hereby covenants and agrees that, as long as any
Obligations remain unpaid or any Lender has any obligation to make Revolving
Loans or the Issuing Bank has any obligation to issue Letters of Credit
hereunder, the Parent and the Company shall:

7(a)      Financial Statements. Furnish or cause to be furnished to the
Administrative Agent and each of the Lenders directly:

(1)        Within ninety (90) days after the close of each of the Parent’s and
the Company’s fiscal years, an unqualified audit report certified by independent
certified public accountants of national standing, prepared in accordance with
GAAP on a consolidated basis for each such Person and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and reconciliation of surplus statements, and a statement of cash flows,
accompanied by (i) any management letter prepared by said accountants, and (ii)
a certificate of said accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Event of Default or Potential Default, or if, in the opinion of
such accountants, any Event of Default or Potential Default shall exist, stating
the nature and status thereof;

(2)        Within ninety (90) days after the close of each fiscal year of
National Money Mart Company and Dollar Financial UK Limited , condensed
financial statements prepared on a consolidated basis for such Person and its
Subsidiaries, including balance sheets as of the end of such period, related
profit and loss and reconciliation of surplus statements, and a statement of
cash flows; provided, however, that to the extent such condensed financial
statements are included in the form 10K filed by the Company for such annual
period, such condensed financial statements need not be separately provided
hereunder;

(3)        Within forty five (45) days after the close of each fiscal quarter of
each of the Parent’s and the Company’s fiscal years, for each such Person and
its Subsidiaries, consolidated unaudited balance sheets as at the close of each
such period and consolidated profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, presented on a comparative basis
against corresponding periods in the prior year and against budgeted performance
for such period and including specific identification of any payment received by
the Parent, the Company or any Guarantor Subsidiary during such fiscal quarter
on account of intercompany advances referred to in subparagraphs (a) and (b) of
the definition of “Remaining Acquisition Investment,” all certified by its chief
financial officer and accompanied by management comments relating thereto;

(4)        Together with the financial statements required under
subparagraphs (1) and (3) above, a Compliance Certificate signed by its chief
financial officer showing the calculations necessary to determine compliance
with this Credit Agreement and stating that no Event of Default or Potential
Default exists, or if any Event if Default or Potential Default exists, stating
the nature and status thereof;

(5)        Within ninety (90) days after the close of each fiscal year, a
financial summary of year to date revenues, expenses and EBITDA presented
separately by region, in form and detail satisfactory to the Administrative
Agent but in any event broken down by material revenue and expense categories;

 

25|


--------------------------------------------------------------------------------



 

 

(6)        To the extent not otherwise delivered pursuant to this Paragraph
7(a), copies of all financial statements and financial information delivered by
the Parent, the Company or any other Subsidiary of the Parent from time to time
to the holders of the Senior Notes; and

(7)        Copies of all proxy statements, financial statements, and reports
which the Parent sends to its stockholders, and copies of all regular, periodic
and special reports, and all registration statements under the Act which the
Parent files with the Securities and Exchange Commission or any Governmental
Authority which may be substituted therefor, or with any national securities
exchange; provided, however, that there shall not be required to be delivered
hereunder such copies for any Lender of prospectuses relating to future series
of offerings under registration statements filed under Rule 415 of the Act or
other items which such Lender has indicated in writing to the Parent from time
to time need not be delivered to such Lender.

7(b)      Certificates; Reports; Other Information. Furnish or cause to be
furnished to the Administrative Agent and each of the Lenders directly:

(1)        Within ten (10) days following the end of each calendar month, as of
the close of business of the Company on the last Business Day of the immediately
preceding calendar month and at and as of such other times as the Administrative
Agent may reasonably request, a Borrowing Base Report;

(2)        Within thirty (30) days after the close of each of its fiscal years,
a quarterly budget for the current fiscal year, in form and detail reasonably
satisfactory to the Administrative Agent and the Lenders and showing separately
the operation of the Canadian Subsidiaries, the U.K. Subsidiaries and the United
States domestic Subsidiaries of the Parent;

(3)        No later than thirty (30) days prior to executing or committing to
execute any CLP Assets Disposition Agreement, notice of intention of the Parent,
the Company or any of the other Subsidiaries of the Company to take such action,
accompanied by a copy of such CLP Assets Disposition Agreement and such
information concerning the same as the Administrative Agent may reasonably
request (it being acknowledged and agreed by the Company and the Parent that
they will not nor will they permit any Subsidiary to enter into any CLP Assets
Disposition Agreement unless the same is an Approved CLP Assets Disposition
Agreement);

(4)        No later than thirty (30) days prior to the implementation thereof,
notice of the intention of the Company to or any of its Affiliates to enter into
a CLP Program (other than the CLP Programs under the County Bank Agreement and
the First Delaware Bank Agreement), accompanied by such information concerning
the same as the Administrative Agent may reasonably request;

(6)        Not less than three Business Days’ prior to the funding of any
intercompany Indebtedness among any of the Parent, the Company and other
Subsidiaries of the Parent which Indebtedness has not previously been evidenced
by a promissory note endorsed in blank and delivered to the Administrative Agent
as Company Collateral or Guarantor Collateral, notify the Administrative Agent
in writing of such proposed funding (such writing to constitute a supplement to
Schedule 3 of the Company Security Agreement or Guarantor Security Agreement, as
applicable) and no later than the funding date therefor deliver a promissory
note evidencing the same, duly executed by the obligor thereunder and endorsed
in blank by the holder, to the Administrative Agent;

 

26|


--------------------------------------------------------------------------------



 

 

(7)        Not less than three Business Days’ prior to the opening of any
deposit account in the name of the Parent, the Company or any Guarantor
Subsidiary not previously described on Schedule 4 of the Company Security
Agreement or the Guarantor Security Agreement, as applicable, notify the
Administrative Agent in writing (such writing to constitute a supplement to
Schedule 4 of the Company Security Agreement or Guarantor Security Agreement, as
applicable) such notification to include the name of the Person opening the
account, the name of the institution with which such deposit account will be
opened and whether, in the case of deposit accounts to be opened in the name of
the Company, such deposit account is a Sweep Account; and

 

(8)        Promptly, such additional financial and other information, including,
without limitation, financial statements of the Parent, the Company and the
other Subsidiaries of the Parent, information regarding the Company Collateral
and the Guarantor Collateral and information documenting the Company’s
compliance with federal statutes and regulations affecting money services
businesses, including, without limitation, statutes and regulations generally
contained in 31 U.S.C. §§5311 et seq. and 31 C.F.R. Part 103, as any Lender may
from time to time reasonably request, and including, without limitation, such
information as is necessary for any Lender to participate out any of its
interests in the Obligations.

7(c)      Payment of Indebtedness. And shall cause each of its Subsidiaries to,
pay, discharge or otherwise satisfy at or before maturity or before it becomes
delinquent, defaulted or accelerated, as the case may be, all its Indebtedness
(including taxes), except Indebtedness being contested in good faith and for
which provision is made to the satisfaction of the Administrative Agent and the
Lenders for the payment thereof in the event the Parent, the Company or any of
the Subsidiaries is found to be obligated to pay such Indebtedness and which
Indebtedness is thereupon promptly paid by the Parent, the Company or such
Subsidiaries.

7(d)      Maintenance of Existence and Properties. And shall cause each of the
Subsidiaries to, except as expressly permitted pursuant to Paragraph 8(c) below,
maintain its corporate existence and maintain all rights, privileges, licenses,
approvals, franchises, properties and assets necessary or desirable in the
normal conduct of its business, including, without limitation, all patents,
trademarks, service marks, trade names, copyrights, contractual franchises,
authorizations and similar rights.

7(e)      Inspection of Property; Books and Records; Discussions. And shall
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities, and permit representatives of the Administrative
Agent or any Lender (at no cost or expense to the Parent, the Company or any
Subsidiary unless there shall have occurred and be continuing an Event of
Default except to the extent provided in Paragraph 7(g)(3) below) to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time upon, unless there shall exist an Event
of Default or Potential Default, at least two Business Days’ prior notice to the
Company (which may be telephonic) and as often as may reasonably be desired by
the Administrative Agent or any Lender, and to discuss the business, operations,
properties and financial and other condition of the Parent, the Company and the
Subsidiaries with officers and employees of such Persons, and with their
independent certified public accountants (provided that the Company, if it so
chooses, may be present at and participate in any such discussion).

 

27|


--------------------------------------------------------------------------------



 

 

7(f)       Notices. And shall cause each of the Subsidiaries to, immediately but
in any event within two Business Days, give written notice to the Administrative
Agent and each Lender directly of:

(1)

The occurrence of any Potential Default or Event of Default;

(2)        Any litigation or proceeding affecting the Parent, the Company or any
other Subsidiary of the Parent or the Company Collateral or the Guarantor
Collateral which could reasonably be expected to result in a Material Adverse
Effect;

(3)        Receipt of any notice of any default under any CLP Assets Disposition
Agreement or the occurrence of any event, which if uncured, would lead to a
default under any CLP Assets Disposition Agreement pursuant to which the Parent,
the Company and/or any other Subsidiary of the Company shall be liable for any
payment obligation in excess of $500,000.00; and

(4)        Any event not disclosed pursuant to subparagraphs (1) through (3)
above which could reasonably be expected to result in a Material Adverse Effect.

7(g)      Expenses. Pay all reasonable and documented out-of-pocket expenses
(including fees and disbursements of outside counsel and the allocated costs of
internal counsel): (1) of the Administrative Agent and the Syndication Agent
incident to the preparation, negotiation and administration of the Loan
Documents and the protection of the rights of the Lenders, the Administrative
Agent and the Syndication Agent under the Loan Documents, (2) of the
Administrative Agent and each of the Lenders incident to the enforcement of
payment of the Obligations, whether by judicial proceedings or otherwise,
including, without limitation, in connection with bankruptcy, insolvency,
liquidation, reorganization, moratorium or other similar proceedings involving
the Company or a “workout” of the Obligations and (3) of the Administrative
Agent incurred in connection with audits of the Company Collateral and the
Guarantor Collateral (including, without limitation, of the books and records of
the Parent, the Company and the other Subsidiaries of the Parent relating
thereto) conducted by the Administrative Agent not more frequently than once
during any consecutive twelve (12)-month period (copies of which shall be
promptly distributed to each Lender). The obligations of the Parent and the
Company under this Paragraph 7(g) shall be effective and enforceable whether or
not any Revolving Loan is funded hereunder and shall survive payment of all
other Obligations.

7(h)      Loan Documents. And shall cause each of the other Company-Related
Credit Parties to, comply with and observe all terms and conditions of the Loan
Documents to which such Person is party.

7(i)       Insurance. And shall cause each of the Subsidiaries to, obtain and
maintain insurance with responsible companies in such amounts and against such
risks as are usually carried by corporations engaged in similar businesses
similarly situated, which shall name the Administrative Agent as, in the case of
all business interruption insurance policies, loss payee, and in all other cases
an additional insured for the benefit of the Administrative Agent and each
Lender as their interests may appear, and furnish any of the Lenders on request
full information as to all such insurance.

7(j)       Hazardous Materials. And shall cause each of the Subsidiaries to
(except to the extent failure to comply with the requirements of this Paragraph
7(j) could not be reasonably expected to result in a Material Adverse Event):

 

28|


--------------------------------------------------------------------------------



 

 

(1)        Keep and maintain all Property in compliance with, and shall not
cause or permit any Property to be in violation of, any Hazardous Materials Laws
or any federal, state or local laws, ordinances or regulations relating to
industrial hygiene or to the environmental conditions on, under or about any
Property, including, but not limited to, soil and ground water conditions.

(2)        Not cause or permit the discharge, release or disposal of any
Hazardous Materials in, on, under or about the Property (except relating to use
of solvents, paints and other chemical products used in connection with the
operation and production of equipment and inventory in the ordinary course of
business in accordance with all Requirements of Law, including, without
limitation, Hazardous Materials Laws).

(3)        Promptly advise the Administrative Agent and each Lender in writing
of: (i) any threatened or actual Hazardous Materials Claims, (ii) the Company’s
or any Subsidiary’s receipt of any notice of any violation of Hazardous
Materials Laws (and the Company shall promptly provide the Lender with a copy of
such notice of violation), and (iii) the Company’s or any Subsidiary’s discovery
of any occurrence or condition on the Property or any property adjacent to or in
the vicinity of the Property that could cause the Property or any part thereof
to be in violation of any Hazardous Materials Laws or to be subject to any
restrictions on the ownership, occupancy, transferability or use of the Property
under any Hazardous Materials Laws. If the Administrative Agent and/or any
Lender shall be joined in any legal proceedings or actions initiated in
connection with any Hazardous Materials Claims, such Person shall have its
reasonable and documented attorneys’ fees and disbursements in connection
therewith paid by the Company.

(4)        In the event (a “Hazardous Materials Event”) of a Hazardous Materials
Claim, the receipt of a notice of violation as described in the preceding
subparagraph (3)(ii), or the discovery of an occurrence or condition as
described in the preceding subparagraph (3)(iii):

(i)         Retain, at the Company’s own cost, a reputable and experienced
environmental consultant reasonably acceptable to the Administrative Agent and
the Lenders;

(ii)        Cause such environmental consultant to perform a thorough
investigation of the Property and the circumstances that gave rise to the
Hazardous Materials Event, and to produce a complete report of such
investigation with recommendations as to any further action to be taken on
account of such Hazardous Materials Event, a copy of which report shall be
provided to the Administrative Agent and the Lenders;

(iii)       If the report of such environmental consultant so recommends, or if
otherwise required pursuant to any Hazardous Materials Laws, cause such
environmental consultant to prepare a remediation program pursuant to which the
circumstances that have given rise to the Hazardous Materials Event are to be
fully remedied, which program shall be prepared in coordination with the Company
and all relevant Governmental Authorities, and approved by all relevant
Governmental Authorities;

 

29|


--------------------------------------------------------------------------------



 

 

(iv)       Cause such remediation program to be carried out with diligence and
at all times in compliance with all Hazardous Materials Laws and with the
approval of all relevant Governmental Authorities;

(v)        Upon completion of such remediation program, cause all final
approvals from relevant Governmental Authorities to be obtained, and provide
evidence to the Administrative Agent and the Lenders that the program has been
completed and all approvals obtained; and

(vi)       In the course of carrying out the covenants in subparagraphs (4)(i)
through (v) above, a. provide the Administrative Agent and the Lenders with such
periodic information and notices regarding the Hazardous Materials Event, the
environmental consultant’s investigation, and the preparation, approval and
carrying out of any remediation program as the Administrative Agent and the
Lenders may reasonably require, and b. allow the Administrative Agent and the
Lenders to enter and inspect the Property at any time, provided that any such
entry and inspection shall not be deemed to impose any liability or
responsibility on the Administrative Agent or the Lenders with respect to any
Hazardous Materials Event or any remediation thereof, nor constitute any
representation or warranty by the Lender with respect to any condition, action
or activity on or affecting the Property.

7(k)      Compliance with Laws and Contractual Obligations. And shall cause each
of the Subsidiaries to, comply, in all material respects, with: (1) all
Requirements of Law of any Governmental Authority or other Person having
jurisdiction over it or its business (including, without limitation, the Federal
Fair Labor Standards Act, all consumer credit and disclosure laws and
regulations and laws and regulations relating to the check cashing business and
to the collections business), except such as may be contested in good faith or
as to which a bona fide dispute may exist, and (2) all Contractual Obligations,
failure to comply with which could reasonably be expected to result in a
Material Adverse Effect.

7(l)       Senior Note Payment Account. Deposit in the Senior Notes Payment
Account no later than three Business Days prior to the date the same is required
to be delivered to the Senior Noteholder Trustee, all amounts which the Company
proposes to pay to the Senior Noteholder Trustee on account of the Senior Notes,
including, without limitation, on account of a proposed repurchase of Senior
Notes, as a payment or prepayment of principal or interest thereon, accompanied
by a detailed statement of the purpose of such funding and a certification of a
Responsible Officer of the Company that the making of such payment will not
cause the Company to be in violation of the restrictions set forth in Schedule
8(p) hereof. The obligation of the Administrative Agent to transfer the amount
of such payment to the Senior Noteholder Trustee is expressly conditioned upon
and subject to determination by the Administrative Agent that such certification
is true and correct, the Parent and the Company hereby agreeing that any losses,
claims, fees and expenses arising out of any action or inaction of the
Administrative Agent hereunder shall constitute Indemnified Liabilities subject
to the provisions of Paragraph 11(n) below.

7(m)     Further Assurances. And shall cause each of the Subsidiaries to,
promptly upon request by the Administrative Agent or any Lender, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all such further acts, deeds, conveyances, security
agreements, mortgages, assignments, estoppel certificates, financing statements
and continuations thereof, termination statements, notices of assignment,
transfers, certificates, assurances and other instruments the Administrative
Agent or such Lender, as the case may be, may reasonably require from

 

30|


--------------------------------------------------------------------------------



 

time to time in order: (1) to carry out more effectively the purposes of this
Credit Agreement or any other Loan Document, (2) to subject to the Liens created
by any of the Collateral and Credit Support Documents any of the properties,
rights or interests covered by any of the Collateral and Credit Support
Documents, (3) to perfect and maintain the validity, effectiveness and priority
of any of the Collateral and Credit Support Documents and the Liens intended to
be created thereby, and (4) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Administrative Agent and Lenders the rights
granted or now or hereafter intended to be granted to the Lenders under any Loan
Document or under any other document executed in connection therewith.

7(n)      Assignment of Tradename/Trademark. No later than sixty (60) days
following the Effective Date, the Company shall cause to be filed with the
Patent and Trademark Office an assignment to the Company of all right, title and
interest of its Subsidiary, We The People USA, Inc., in the trademark/tradename
“We The People”.

8.                      Negative Covenants. Each of the Parent and the Company,
jointly and severally, hereby covenants and agrees that, as long as any
Obligations remain unpaid or any Lender has any obligation to make Revolving
Loans or the Issuing Bank has any obligation to issue Letters of Credit
hereunder, neither the Parent nor the Company shall, directly or indirectly:

8(a)      Liens. And shall not permit any Subsidiary to, create, incur, assume
or suffer to exist, any Lien upon the Company Collateral or the Guarantor
Collateral or upon any of its other property and assets except the Liens created
by the Company Security Agreement and the Guarantor Security Agreements and:

(1)        Liens or charges for current taxes, assessments or other governmental
charges which are not delinquent or which remain payable without penalty, or the
validity of which are contested in good faith by appropriate proceedings upon
stay of execution of the enforcement thereof, provided the Parent, the Company
or the Subsidiary, as applicable, shall have set aside on its books and shall
maintain adequate reserves for the payment of same in conformity with GAAP;

(2)        Liens, deposits or pledges made to secure statutory obligations,
surety or appeal bonds, or bonds for the release of attachments or for stay of
execution, or to secure the performance of bids, tenders, contracts (other than
for the payment of borrowed money), leases, workmen’s compensation claims and
social security claims or for purposes of like general nature in the ordinary
course of the Parent’s, the Company’s or the Subsidiary’s business;

(3)        Purchase money security interests for property hereafter acquired,
conditional sale agreements, or other title retention agreements, with respect
to property hereafter acquired; provided, however, that no such security
interest or agreement shall extend to any property other than the property
acquired.

(4)        Statutory Liens of carriers, warehousemen, mechanics, materialmen,
landlords and other similar Liens imposed by law and created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in conformity with GAAP;

(5)        Attachment and judgment Liens not otherwise constituting an Event of
Default each of which Lien is in existence less than sixty (60) days after the
entry thereof or with respect to which execution has been stayed, payment is
covered in full by insurance, or the

 

31|


--------------------------------------------------------------------------------



 

Parent, the Company or the Subsidiary shall in good faith be prosecuting an
appeal or proceedings for review and shall have set aside on its books such
reserves as may be required by GAAP with respect to such judgment or award;

(6)        Liens securing Acquired Indebtedness existing prior to the
consummation of the related Permitted Acquisition; provided, however, that such
Liens shall cover only real estate and the tangible personal property located
thereon (but in no event including cash or cash equivalents as “tangible
personal property”) at the date of consummation of the related Permitted
Acquisition or which Liens shall constitute purchase money security interests
which attach solely to the property acquired with the proceeds thereof;

(7)        Liens arising under CLP Assets Disposition Agreements securing
Indebtedness permitted under Paragraph 8(b)(12) below covering only Approved CLP
Assets Disposition Collateral;

(8)        Liens on the Pledged Foreign Subsidiary Shares in favor of the Senior
Noteholder Trustee for the benefit of the Senior Noteholders securing the
obligations of DFG International and DFG World and any other now existing or
later organized or acquired domestic Subsidiary of the Parent which owns
outstanding capital stock of a Foreign Subsidiary under their respective Senior
Noteholder Guaranties, which Liens are junior and subordinate to the Lien of the
Administrative Agent for the benefit of the Lenders thereon;

(9)

Additional Liens described on Schedule 8(a)(9) attached hereto; and

(10)      Replacements, extensions and renewals of Liens permitted under this
Paragraph 8(a) provided that such Liens cover only the property and assets
previously subject to such Lien and secure only the Indebtedness previously
secured thereby and renewals, extensions, refunding or refinancing of the same
to the extent permitted under Paragraph 8(b) below.

8(b)      Indebtedness. And shall not permit any Subsidiary to, create, incur,
assume or suffer to exist, or otherwise become or be liable in respect of any
Indebtedness other than:

(1)

The Obligations and the Guaranty Obligations;

(2)        The Senior Noteholder Obligations and the Senior Noteholder Guaranty
Obligations;

(3)        Indebtedness reflected in the financial statements referred to in
Paragraph 6(a) above;

(4)        Trade debt incurred in the ordinary course of business and
outstanding less than sixty (60) days after the same has become due and payable
or which is being contested in good faith, provided provision is made to the
satisfaction of Administrative Agent for the eventual payment thereof in the
event it is found that such contested trade debt is payable by the Parent, the
Company or the Subsidiary;

(5)        Indebtedness secured by Liens permitted under subparagraphs (1)
through (5) and (9) and, but only to the extent relating to such subparagraphs,
(10) of Paragraph 8(a) above;

 

32|


--------------------------------------------------------------------------------



 

 

(6)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business and provided that such Indebtedness is extinguished within
two Business Days of its incurrence;

(7)        Indebtedness under negotiable instruments for deposit or collection
in the ordinary course;

(8)        Acquired Indebtedness arising in connection with Permitted
Acquisitions (to the extent such Acquired Indebtedness would not cause the
Company to be in violation of the restrictions of Paragraph 8(d) below) and
unsecured Indebtedness to sellers incurred in connection with such Permitted
Acquisitions in an amount not to exceed $15,000,000.00 in the aggregate at any
one time outstanding during the term of this Credit Agreement;

(9)        Unsecured Indebtedness of the Parent, the Company and Subsidiaries of
the Company which are Guarantor Subsidiaries among themselves, subject, in the
case of Indebtedness of the Company to the Parent or any Guarantor Subsidiary,
to the provisions of the applicable Guarantor Subordination Agreements;

(10)      Unsecured Indebtedness of Foreign Subsidiaries of the Parent owed to
Persons other than the Parent, the Company and the Guarantor Subsidiaries and
not otherwise permitted hereunder so long as: (i) the holders of such
Indebtedness have no recourse on account thereof or in connection therewith to
the Parent, the Company or any Guarantor Subsidiary, by way of guaranty provided
by such Person or on account of representations or warranties made by such
Person or otherwise, and (ii) such Indebtedness does not exceed $5,000,000.00 in
the aggregate outstanding at any date;

(11)      Indebtedness of Foreign Subsidiaries of the Parent owed to the Parent,
the Company and the Guarantor Subsidiaries; provided, however, that: (i) the
aggregate amount of such Indebtedness for all Foreign Subsidiaries when added
(without duplication) to the aggregate amount of outstanding investments in and
advances to Foreign Subsidiaries permitted pursuant to Paragraph 8(g)(3) below
shall not exceed the Maximum Permitted Foreign Subsidiary Investment, and (ii)
such Indebtedness shall be evidenced in each case by a negotiable promissory
note, which promissory note and any and all collateral security therefor shall
be pledged to the Administrative Agent for the benefit of the Lenders pursuant
to the Company Security Agreement or the Guarantor Security Agreement of the
lender of such Indebtedness, as applicable;

(12)      Indebtedness arising under Approved CLP Assets Disposition Agreements
and Indebtedness arising in connection with CLP Programs, which, in the
aggregate, when added to Loans and advances made by the Parent, the Company and
other Subsidiaries of the Parent in connection with the origination and/or
holding of CLP Assets and under Approved CLP Assets Disposition Agreements does
not exceed the Permitted CLP Amount;

(13)

The Indebtedness described on Schedule 8(b)(13) attached hereto;

(14)      Additional unsecured Indebtedness in an amount not to exceed
$5,000,000.00 in the aggregate outstanding at any date; and

 

33|


--------------------------------------------------------------------------------



 

 

(15)      Indebtedness renewing, extending the maturity of or refunding or
refinancing in whole or in part Indebtedness otherwise permitted hereunder;
provided that: (i) the terms thereof, including, without limitation, interest
rate, events of default, remedies, term to maturity, payment terms and
covenants, are no less favorable than those of the Indebtedness being so
renewed, extended, refunded or refinanced, (ii) the principal amount of such
Indebtedness is not increased, and (iii) such Indebtedness and the incurrence
thereof does not conflict with any term or provision of this Credit Agreement or
the other Loan Documents or result in the occurrence of an Event of Default or
Potential Default.

8(c)      Consolidation and Merger. And shall not permit any Subsidiary to,
liquidate or dissolve or enter into any consolidation, merger, partnership,
joint venture, syndicate or other combination, except that, and if, but only if,
immediately after the effectiveness of such transaction there shall not have
occurred and be continuing any Event of Default or Potential Default: (1) any
Subsidiary may be consolidated with or merged into the Company or a Guarantor
Subsidiary, (2) other Persons may be consolidated with or merged into the
Company or any Subsidiary in connection with a Permitted Acquisition, and (3)
any Subsidiary may be liquidated or dissolved if its business, assets and
property are transferred to the Parent, the Company or a Guarantor Subsidiary.

8(d)      Acquisitions. And shall not permit any Subsidiary to, purchase or
acquire or incur liability for the purchase or acquisition of any or all of the
assets or business of any person, firm or corporation (except in connection with
Capital Expenditures permitted under Paragraph 8(j) below and Permitted
Acquisitions) without the prior written consent of not less than two Lenders
holding fifty one percent (51%) of the Percentage Shares; provided, however,
that during each fiscal year Permitted Acquisitions and other Acquisitions
approved by such Lenders pursuant to this Paragraph 8(d) shall be subject to the
following additional limitations:

(1)         The Parent, the Company and other Subsidiaries of the Parent
(including Foreign Subsidiaries) may only consummate or enter into any binding
commitment to consummate Permitted Acquisitions and other Acquisitions approved
by the Lenders pursuant to this Paragraph 8(d) in which the total aggregate
Acquisition Expenditures do not and will not exceed, when added to the aggregate
amount of all Acquisition Expenditures incurred by the Parent, the Company and
other Subsidiaries of the Parent (including Foreign Subsidiaries) on or after
June 30, 2005, $100,000,000.00.

(2)         Subject to the overall limitations set forth in subparagraph (1)
above, Foreign Subsidiaries may only consummate or enter into any binding
commitment to consummate Permitted Acquisitions and other Acquisitions approved
by the Lenders pursuant to this Paragraph 8(d) in which the total aggregate
Acquisition Expenditures do not and will not exceed, when added to the aggregate
amount of all Acquisition Expenditures incurred by any Foreign Subsidiary of the
Parent on or after June 30, 2005, $50,000,000.00.

(3)         In addition to the foregoing limitations: (i) the aggregate amount
of Acquisition Expenditures with respect to any single acquisition or series of
related acquisitions consummated by the Parent, the Company or other
Subsidiaries of the Parent (other than Foreign Subsidiaries) shall not exceed
$25,000,000.00, and (ii) the aggregate amount of Acquisition Expenditures with
respect to any single acquisition or series of related acquisitions consummated
by any Foreign Subsidiary of the Parent shall not exceed $12,500,000.00.

(4)         In no event shall the Company or the Parent acquire, whether through
purchase, merger, consolidation or otherwise, or otherwise be or become the
direct holder of the

 

34|


--------------------------------------------------------------------------------



 

stock of any Foreign Subsidiary, it being expressly agreed and understood that
the stock of Foreign Subsidiaries shall be held only by Guarantor Subsidiaries
or other Foreign Subsidiaries.

8(e)      Payment of Dividends. Declare or pay any dividends upon its shares of
stock now or hereafter outstanding or make any distribution of assets to its
stockholders as such, whether in cash, property or securities, except dividends
and other distributions in a dollar amount necessary to permit the Parent to:

(1)        Pay taxes payable by the Parent on account of income derived from
operations of the Company and other Subsidiaries of the Parent; and

(2)        If but only if at the date such dividends are declared and at the
date such dividends are to be paid there does not exist an Event of Default or
Potential Default:

(i)         Redeem or otherwise repurchase stock, stock equivalents or stock
options issued by the Parent owned by former employees, former directors or
former officers of the Company and its Subsidiaries for an aggregate purchase
price for all such stock, stock equivalents and stock options not to exceed
$1,000,000.00 in any fiscal year or $5,000,000.00 in the aggregate from and
after the Effective Date; provided, however, that notwithstanding the
limitations contained herein, the Parent may redeem and repurchase additional
stock, stock equivalents and stock options in any fiscal year which are owned by
any individual or such individual’s estate or family trusts for an aggregate
amount not to exceed key man life insurance proceeds received by the Parent in
such fiscal year under key man life insurance policies covering such individual;
and

(ii)        Pay overhead and operating expenses, provided that such dividends
shall be in an amount not to exceed $1,000,000.00 in any fiscal year.

8(f)       Purchase or Retirement of Stock. Except as permitted pursuant to
Paragraph 8(e)(2) above, acquire, purchase, redeem or retire any shares of its
capital stock now or hereafter outstanding, in one transaction or a series of
transactions for a total consideration in the excess of $5,000,000.00 in the
aggregate for all such transactions occurring from and after the Effective Date.

8(g)      Investments; Advances. And shall not permit any Subsidiary to, make or
commit to make any advance, loan or extension of credit or capital contribution
to, or purchase any stock, bonds, notes, debentures or other securities of, or
make any other investment in, any Person, except:

(1)

Investments in Cash Equivalents;

 

(2)

Investments in Guarantor Subsidiaries;

(3)        Investments in and advances by the Parent, the Company and the
Guarantor Subsidiaries to Foreign Subsidiaries and investments and advances
among Foreign Subsidiaries; provided, however, that the aggregate amount of
investment in and advances outstanding for all such Foreign Subsidiaries, when
added (without duplication) to the aggregate amount of Indebtedness outstanding
to such Foreign Subsidiaries permitted pursuant to Paragraph 8(b)(11) above
shall not exceed the Maximum Permitted Foreign Subsidiary Investment.

 

35|


--------------------------------------------------------------------------------



 

 

(4)        Loans and advances among the Parent, the Company and Subsidiaries of
the Company which are Guarantor Subsidiaries permitted under Paragraph 8(b)(9)
above and loans and advances made by the Parent, the Company and Guarantor
Subsidiaries to Foreign Subsidiaries permitted under Paragraph 8(b)(11) above;

(5)        Loans made in the ordinary course of business to officers and
employees of the Company and its Subsidiaries or to enable them to acquire stock
of the Parent, which loans outstanding at the Effective Date are set forth on
Schedule 8(g)(5) attached hereto, plus additional loans made for such purpose
following the Effective Date in an aggregate amount not to exceed $3,500,000.00
at any one time outstanding;

(6)        Short term loans and advances made by the Parent, the Company or any
other Subsidiaries of the Parent to unrelated commercial businesses in the
ordinary course of business in an aggregate amount for the Parent, the Company
and such Subsidiaries not to exceed $1,000,000.00 outstanding at any date;

(7)        Loan and advances made by the Parent, the Company and the other
Subsidiaries of the Parent in connection with the origination and/or holding of
CLP Assets and under Approved CLP Assets Disposition Agreements which, when
added to Indebtedness of such Persons arising under Approved CLP Assets
Disposition Agreements and Indebtedness arising under CLP Programs entered into
by such Persons (without duplication) do not exceed the Permitted CLP Amount;
and

(8)        Other loans and advances made by the Parent, the Company and all
Subsidiaries in an aggregate amount not to exceed $5,000,000.00 at any one time
outstanding.

8(h)      Sale of Assets. And shall not permit any Subsidiary to, sell, lease,
assign, transfer or otherwise dispose of any of its assets, whether now owned or
hereafter acquired, other than:

(1)        Dispositions of personal property in the nature of furniture,
furnishings, equipment and supplies which are worn or obsolete or otherwise not
needed in the running of the business;

(2)        The sales or other dispositions, whether in one transaction or a
series of related transactions, of assets of the Parent, the Company or any
Subsidiary with a fair market value not to exceed $2,500,000.00 in the aggregate
during any consecutive twelve (12)- month period;

(3)        Liquidation of Cash Equivalents and other investments (other than
investments in fixed assets) permitted to be held by such Person pursuant to
Paragraph 8(g) above;

(4)        (i) Transfers of assets among the Company and Guarantor Subsidiaries,
and (ii) transfers of assets among the Foreign Subsidiaries;

(5)        The sale, transfer or other disposition of CLP Assets pursuant to
Approved CLP Assets Disposition Agreements; and

(6)        Transfers of tangible personal property (excluding in any event cash
and cash equivalents as “tangible personal property”) by the Company and the
Guarantor

 

36|


--------------------------------------------------------------------------------



 

Subsidiaries to Subsidiaries which are not Guarantor Subsidiaries, which assets
are to be used by such Subsidiaries in the ordinary course of their business
operations and which assets have an aggregate fair market value not to exceed
$2,000,000.00 from and after the Effective Date.

8(i)

Financial Covenants. Permit as of the last day of any fiscal quarter:

(1)        The Company’s consolidated ratio of: (i) Funded Debt, to (ii) EBITDA
as of the end of such fiscal quarter for such quarter and the immediately
preceding three fiscal quarters, to exceed:

As of Fiscal Quarter Ending

Required Ratio

June 30, 2005

4.50:1.00

 

 

September 30, 2005

4.25:1.00

December 31, 2005

4.25:1.00

March 31, 2006

4.25:1.00

June 30, 2006

4.25:1.00

 

September 30, 2006

4.00:1.00

December 31, 2006

4.00:1.00

March 31, 2007

3.75:1.00

June 30, 2007

3.75:1.00

 

September 30, 2007

3.50:1.00

December 31, 2007

3.50:1.00

March 31, 2008

3.50:1.00

June 30, 2008

3.50:1.00

 

September 30, 2008

3.50:1.00

December 31, 2008

3.50:1.00

March 31, 2009

3.50:1.00

June 30, 2009

3.50:1.00

 

(2)

The Fixed Charge Coverage Ratio to be less than:

 

 

As of Fiscal Quarter Ending

Required Ratio

 

June 30, 2005

1.50:1.00

 

 

September 30, 2005

1.50:1.00

December 31, 2005

1.50:1.00

March 31, 2006

1.50:1.00

June 30, 2006

1.50:1.00

 

September 30, 2006

1.55:1.00

December 31, 2006

1.55:1.00

March 31, 2007

1.55:1.00

June 30, 2007

1.55:1.00

 

 

37|


--------------------------------------------------------------------------------



 

 

September 30, 2007

1.55:1.00

December 31, 2007

1.55:1.00

March 31, 2008

1.55:1.00

June 30, 2008

1.55:1.00

 

September 30, 2008

1.55:1.00

December 31, 2008

1.55:1.00

March 31, 2009

1.55:1.00

June 30, 2009

1.55:1.00

 

(3)        The Company’s consolidated EBITDA as of the end of such fiscal
quarter for such quarter and the immediately preceding three fiscal quarters to
be less than $60,000,000.

8(j)       Capital Expenditures. And shall not permit any Subsidiary to, make or
commit to make (by way of acquisition of the securities of any Person or
otherwise), Capital Expenditures, taken in the aggregate for the Parent, the
Company and the other Subsidiaries of the Parent during any fiscal year in
excess of twenty five percent (25%) of EBITDA of the Parent and its consolidated
Subsidiaries for the immediately preceding fiscal year; provided, however, that
prior to the delivery of the annual audited financial statements for the
immediately preceding fiscal year required pursuant to Paragraph 7(a) above,
Capital Expenditures of the Parent and its consolidated Subsidiaries shall not
exceed a dollar amount equal to thirty five percent (35%) of the maximum
limitation on Capital Expenditures during the immediately preceding fiscal year.

8(k)      Limitations on Transactions with Affiliates. And shall not permit any
of its Subsidiaries to, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any contract, agreement,
understanding, loan, advance or Guarantee with, or for the benefit of, any
Affiliate (each of the foregoing, an “Affiliate Transaction”), unless: (1) such
Affiliate Transaction is on terms that are no less favorable to the Parent, the
Company or the relevant Subsidiary than those that would have been obtained in a
comparable transaction by the Parent, the Company or such Subsidiary with an
unrelated Person and (2) the Parent delivers to the Administrative Agent: (i)
with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $1,000,000.00, a
resolution of the Board of Directors of the Parent, certified by a Responsible
Officer of the Parent certifying that such Affiliate Transaction complies with
subparagraph (1) above and that such Affiliate Transaction has been approved by
a majority of the disinterested members of the Board of Directors of the Parent
and (ii) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$5,000,000.00, an opinion as to the fairness to the Lenders of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing; provided, however, that the
following shall not be deemed to be “Affiliate Transactions”: (A) the payment of
Earn-out Obligations pursuant to agreements entered into at such time as the
recipient of such payments was not an Affiliate of the Parent, the Company or
such Subsidiary, (B) any employment agreement entered into by the Parent, the
Company or any of Subsidiaries in the ordinary course of business and consistent
with the past practice of such Person, (C) transactions between or among the
Parent, the Company and/or the Subsidiaries otherwise permitted by this Credit
Agreement, (D) the payment of the fees, expenses and other similar payments
payable by the Parent, the Company and the Subsidiaries in connection with the
transactions contemplated by this Credit Agreement, (E) the payment of
reasonable and customary regular fees to, and

 

38|


--------------------------------------------------------------------------------



 

indemnities provided on behalf of, officers, directors and employees of the
Parent, the Company or any Subsidiary, (F) loans to officers and employees of
the Company and its Subsidiaries permitted pursuant to Paragraph 8(g) above, and
(G) the performance of this Credit Agreement and the other Loan Documents and
the Senior Noteholder Indenture (in the case of the Senior Noteholder Indenture,
as in effect as of the Effective Date) or any transaction contemplated thereby
(including pursuant to any amendment thereto so long as any such amendment is
not disadvantageous to the Lenders in any material respect).

8(l)       Change in Business. And shall not permit any Subsidiary to, engage in
any material line of business substantially different from those lines of
business carried on by it on the Effective Date hereof or change the operational
structure of the Company and its Subsidiaries from that described in Paragraph
6(y) above.

8(m)     Change in Structure. And shall not permit any Subsidiary to: (1) make
any changes in its equity capital structure (including, in the terms of its
outstanding stock), or (2) amend its certificate of incorporation or by-laws in
any material respect.

8(n)      Accounting Changes. And shall not permit any Subsidiary to, make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change the fiscal year of the Parent, the Company or of any
of its Subsidiaries.

8(o)      Restriction on Negative Pledges. And shall not permit any Subsidiary
to enter into, assume or become subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligations if security is given for some other
obligation, except pursuant to this Credit Agreement and the other Loan
Documents and pursuant to the other agreements described on Schedule 8(o)
attached hereto.

8(p)      Restricted Payments on Senior Notes. Without limiting the generality
of the restrictions on payments, dividends and distributions set forth in
Paragraph 8(e) above and other restrictions set forth in this Credit Agreement
and the other Loan Documents, make, or permit any Subsidiary to make, any
payment, dividend or distribution for purposes of consummating any of the
transactions arising out of or connected with the Senior Notes or the Senior
Noteholder Indenture set forth on Schedule 8(p) attached hereto, regardless of
whether at the date of such proposed payment, dividend or distribution there
shall exist an Event of Default or Potential Default, it being expressly
represented and warranted by the Company and the Parent that all restrictions on
the payment of monies on account of the Senior Notes have been disclosed to the
Noteholders.

8(q)      Cash Management Restrictions. And shall not permit any Guarantor
Subsidiary to maintain cash deposits in any account other than those described
on Schedule 4 to the Company Security Agreement and the Guarantor Security
Agreement as the same may be supplemented from time to time or, in the case of
the Company and the Parent maintain cash deposits in any account other than a
deposit account which is subject to a Lender Account Control Agreement except
cash deposits in an aggregate amount for the Company and the Parent not to
exceed $100,000.00 at any date.

8(r)       Management Services Contracts. And shall not permit any Subsidiary to
enter into any management services contract or other arrangement for the
provision of management and related services to such Persons if such arrangement
would qualify as an Affiliate Transaction.

 

39|


--------------------------------------------------------------------------------



 

 

9.                      Events of Default. Upon the occurrence of any of the
following events (an “Event of Default”):

9(a)      The Company shall fail to pay any principal or interest on any
Revolving Loan on the date when due or shall fail to pay any other Obligation
within five days of the date when due; or

9(b)      Any representation or warranty made by the Parent or the Company in
any Loan Document or in connection with any Loan Document shall be inaccurate or
incomplete in any material respect on or as of the date made or deemed made; or

9(c)      The Parent or the Company shall default in the observance or
performance of any covenant or agreement contained in Paragraphs 7(b)(6),
7(b)(7), 7(d) or 7(k) above or Paragraph 8 above or the Company shall default in
the observance or performance of any covenant or agreement contained in the
Company Security Agreement; or

9(d)      The Parent or the Company shall fail to observe or perform any term or
provision contained in the Loan Documents (other than those which are the
subject of Paragraphs 9(a), 9(b) and 9(c) above) and such failure shall continue
for thirty (30) days following the date the Parent or the Company knew or, in
the orderly conduct of its business, should have known of such failure; or

9(e)      The Company shall default in any payment of principal or interest on
any Senior Noteholder Obligations or any other event shall occur which is to
permit the Senior Noteholder Obligations to be declared or otherwise become due
and payable by the Company prior to its stated maturity (after giving effect to
any specific cure periods expressly set forth in the documents evidencing such
Indebtedness) or the Company or the Parent shall default in any payment of
principal of or interest on any other Indebtedness (other than the Obligations)
in an aggregate amount for the Company and the Parent in excess of
$2,000,000.00, the effect of which is to permit such Indebtedness to be declared
or otherwise to become due prior to its stated maturity (after giving effect to
any specific cure periods expressly set forth in the documents evidencing such
Indebtedness); or

9(f)       (1) The Parent, the Company or any other Subsidiary of the Parent,
shall commence any case, proceeding or other action (i) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets, or the
Parent, the Company or any other Subsidiary of the Parent shall make a general
assignment for the benefit of its creditors; or (2) there shall be commenced
against the Parent, the Company or any other Subsidiary of the Parent, any case,
proceeding or other action of a nature referred to in clause (1) above which
(i) results in the entry of an order for relief or any such adjudication or
appointment, or (ii) remains undismissed, undischarged or unbonded for a period
of sixty (60) days; or (3) there shall be commenced against the Parent, the
Company or any other Subsidiary of the Parent, any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or substantially all of its assets which results in
the entry of an order for any such relief which shall not have been vacated,
discharged, stayed, satisfied or bonded pending appeal within sixty (60) days
from the entry thereof; or (4) the Parent, the Company or any other Subsidiary
of the Parent, shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in (other than in connection with a
final settlement), any of the acts set forth in clause (1), (2) or (3) above; or
(5) the Parent, the Company or any

 

40|


--------------------------------------------------------------------------------



 

other Subsidiary of the Parent, shall generally not, or shall be unable to, or
shall admit in writing its inability to pay its debts as they become due; or

9(g)      (1) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably expected to result in
liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000.00;
(2) the commencement or increase of contributions to, or the adoption of or the
amendment of a Pension Plan by the Company or an ERISA Affiliate which has
result or could reasonably be expected to result in an increase in Unfunded
Pension Liability among all Pension Plans in an aggregate amount in excess of
$500,000.00; or (3) the Company or an ERISA Affiliate shall fail to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan, which has resulted or could reasonably be expected
to result in a Material Adverse Effect; or

9(h)      One or more judgments or decrees in an aggregate amount in excess of
$2,000,000.00 (excluding judgments and decrees covered by insurance, without
giving effect to self-insurance or deductibles) shall be entered and be
outstanding at any date against the Company or any of its Subsidiaries and all
such judgments or decrees shall not have been vacated, discharged, stayed,
satisfied or bonded pending appeal within sixty (60) days from the entry thereof
or in any event later than five days prior to the date of any proposed sale
thereunder; or

9(i)       The Parent or any Guarantor Subsidiary shall attempt to rescind or
revoke its Guaranty, with respect to future transactions or otherwise, or shall
fail to observe or perform any term or provision of its Guaranty, Guarantor
Security Agreement or Guarantor Subordination Agreement; or

9(j)       Any Foreign Subsidiary shall attempt to rescind or revoke its Foreign
Subsidiary Subordination Agreement, with respect to future transactions or
otherwise, or shall fail to observe or perform any term or provision of its
Foreign Subsidiary Subordination Agreement; or

9(k)

There shall occur a Change of Control; or

 

9(l)

There shall occur any default under any CLP Assets Disposition Agreement;

THEN, automatically upon the occurrence of an Event of Default under
Paragraph 9(f) above, at the option of any Lender upon the occurrence of an
Event of Default under Paragraph 9(a) above and, in all other cases, at the
option of the Required Lenders, each Lender’s obligation to make Revolving Loans
and the Issuing Bank’s obligation to issue Letters of Credit hereunder shall
terminate and the principal balance of outstanding Revolving Loans and interest
accrued but unpaid thereon and the aggregate contingent liability of the Company
to reimburse the Lenders for future L/C Drawings with respect to Outstanding
Letters of Credit and all other Obligations shall become immediately due and
payable, without demand upon or presentment to the Company, which are expressly
waived by the Company, and the Administrative Agent and the Lenders may
immediately exercise all rights, powers and remedies available to them at law,
in equity or otherwise, including, without limitation, under the Loan Documents,
all of which rights, powers and remedies are cumulative and not exclusive. Any
amounts paid to or received by the Administrative Agent on account of the
accelerated contingent liability of the Company to the Issuing Bank under
Outstanding Letters of Credit shall be held by the Administrative Agent as cash
collateral for the obligation of the Company to reimburse the Administrative
Agent for future L/C Drawings and the Company hereby grants to the
Administrative Agent for the benefit of the Issuing Bank and the Lenders a first
perfected security interest in said cash and irrevocably authorizes the

 

41|


--------------------------------------------------------------------------------



 

Administrative Agent to apply such cash on account of future L/C Drawings as
such become payable by the Company.

10.

The Administrative Agent.

10(a)    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under the Loan Documents and
each such Lender hereby irrevocably authorizes the Administrative Agent, as the
agent for such Lender, to take such action on its behalf under the provisions of
the Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of the Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in the Loan Documents,
the Administrative Agent shall not have any duties or responsibilities, except
those expressly set forth herein or therein, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Loan Documents or otherwise
exist against the Administrative Agent.

10(b)    Delegation of Duties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

10(c)    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(1) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with the Loan Documents (except for its or such
Person’s own gross negligence or willful misconduct), or (2) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Company or any officer thereof contained in the Loan
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with the Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of the Loan Documents or for any
failure of the Company to perform its obligations hereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, the Loan Documents or to inspect the properties, books or records
of the Company.

10(d)    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certification, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Company), independent accountants and other experts selected by
the Administrative Agent. Without limiting the generality of the foregoing, it
is expressly acknowledged and agreed by the Company and the Lenders that any
determination by the Administrative Agent as to the Collateral Value of the
Borrowing Base shall be based, without independent investigation of the legal or
factual contents thereof, upon the most recent Borrowing Base Report provided by
the Company to the Administrative Agent pursuant to Paragraph 7(b)(1) above or
such more recent Borrowing Base Report provided to the Administrative Agent. The
Administrative Agent may deem and treat the payee of any note as the owner
thereof for all purposes. As to the Lenders: (1) the Administrative Agent shall
be fully justified in failing or refusing to take any action under the Loan

 

42|


--------------------------------------------------------------------------------



 

Documents unless it shall first receive such advice or concurrence of one
hundred percent (100%) of the Lenders or it shall first be indemnified to its
satisfaction by the Lenders ratably in accordance with their respective
Percentage Shares against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any action (except for
liabilities and expenses resulting from the Administrative Agent’s gross
negligence or willful misconduct), and (2) the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under the Loan
Documents in accordance with a request of one hundred percent (100%) of the
Lenders, as appropriate, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

10(e)    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Potential Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or the Company referring to the Loan Documents, describing such Potential
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall promptly give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default as shall be reasonably directed by all of the
Lenders (or any Lender with respect to an Event of Default under Paragraph 9(a)
above); provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interest of the Lenders (except to the extent that this Credit Agreement
expressly requires that such action be taken or not taken by the Administrative
Agent with the consent or upon the authorization of the Required Lenders, in
which case such action will be taken or not taken as directed by the Required
Lenders).

10(f)     Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Company,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Company and made its own decision to make its loans
hereunder and enter into this Credit Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Credit Agreement, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Company which may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates.

10(g)    Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Company and
without limiting the obligation of the Company to do so), ratably according to
the respective amounts of their Percentage Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation

 

43|


--------------------------------------------------------------------------------



 

at any time following the payment of the Obligations) be imposed on, incurred by
or asserted against the Administrative Agent in any way relating to or arising
out of the Loan Documents or any documents contemplated by or referred to herein
or the transactions contemplated hereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The provisions of this Paragraph 10(g) shall
survive the payment of the Obligations and the termination of this Credit
Agreement.

10(h)    Administrative Agent in Its Individual Capacity. The Administrative
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Parent, the Company and the other
Subsidiaries of the Company as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to such loans made or renewed by
them and any Note issued to them, the Administrative Agent shall have the same
rights and powers under the Loan Documents as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

10(i)     Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent under the Loan Documents upon thirty (30) days’ notice to
the Lenders and agrees that it will so resign in the event it ceases to hold any
Percentage Share of the Obligations. If the Administrative Agent shall resign,
then the Lenders (other than the Lender resigning as Administrative Agent) shall
(with, so long as there shall not exist an Event of Default, the consent of the
Company, such consent not to be unreasonably withheld) appoint a successor agent
or, if the Lenders are unable to agree on the appointment of a successor agent,
the Administrative Agent shall appoint a successor agent for the Lenders
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Credit Agreement or any of
the Loan Documents or successors thereto. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of the
Loan Documents shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under the Loan Documents.

11.

Miscellaneous Provisions.

11(a)    No Assignment. Neither the Parent nor the Company may assign its rights
or obligations under this Credit Agreement or the other Loan Documents without
the prior written consent of one hundred percent (100%) of the Administrative
Agent and the Lenders. Subject to the foregoing, all provisions contained in
this Credit Agreement or any document or agreement referred to herein or
relating hereto shall inure to the benefit of each Lender, its successors and
assigns, and shall be binding upon each of the Parent, the Company, and such
Person’s successors and assigns.

11(b)    Amendment. Neither this Credit Agreement nor any other Loan Document
may be amended, renewed or terms or provisions hereof waived unless such
amendment or waiver is in writing and signed by the Administrative Agent,
Required Lenders, the Parent and the Company: provided, however, no such
amendment or waiver shall, without the prior written consent of one hundred
percent (100%) of the Lenders: (1) reduce the principal of, or rate of interest
on, the Loans or fees payable hereunder, (2) except as expressly contemplated by
Paragraph 11(h) below, modify the Revolving Credit Limit or the Percentage Share
of any Lender, (3) except with respect to an Increasing Lender, modify the
Commitment of any Lender, (4) modify the definition of “Required Lenders”,

 

44|


--------------------------------------------------------------------------------



 

(5) extend or waive any scheduled payment date for any principal, interest or
fees, or the Revolving Facility Maturity Date, (6) release the Parent or any
Guarantor Subsidiary from its obligations under its Guaranty, Guarantor Security
Agreement or Guarantor Subordination Agreement or release any Collateral except
to the extent the Administrative Agent is expressly permitted to release
Collateral pursuant to the terms of the Loan Documents (it being expressly
acknowledged and agreed that the Administrative Agent may release Collateral
which is the subject to sale or other disposition pursuant to Approved CLP
Assets Disposition Agreements), (7) amend the definition of “Collateral Value of
the Borrowing Base,” (8) amend this Paragraph 11(b), or (9) amend any provision
of the Loan Documents which by its terms requires the consent or approval of one
hundred percent (100%) of the Lenders. It is expressly agreed and understood
that the failure by the required Lenders to elect to accelerate amounts
outstanding hereunder and/or to terminate the obligation of the Lenders to make
Revolving Loans hereunder shall not constitute an amendment or waiver of any
term or provision of this Credit Agreement. No amendment of any provision of the
Loan Documents relating to the Administrative Agent shall be effective without
the written consent of the Administrative Agent. No amendment of any provision
of the Loan Documents relating to the Issuing Bank, Letters of Credit or L/C
Drawings shall be effective without the written consent of the Issuing Bank.

11(c)    Cumulative Rights; No Waiver. The rights, powers and remedies of the
Lenders hereunder and under the other Loan Documents are cumulative and in
addition to all rights, power and remedies provided under any and all agreements
among the Parent, the Company and the Lenders relating hereto, at law, in equity
or otherwise. Any delay or failure by the Lenders to exercise any right, power
or remedy shall not constitute a waiver thereof by the Lenders, and no single or
partial exercise by the Lenders of any right, power or remedy shall preclude
other or further exercise thereof or any exercise of any other rights, powers or
remedies.

11(d)    Entire Credit Agreement. This Credit Agreement, the other Loan
Documents and the schedules, appendices, documents and agreements referred to
herein and therein embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings relating to
the subject matter hereof and thereof.

11(e)    Survival. All representations, warranties, covenants and agreements
contained in this Credit Agreement and the other Loan Documents on the part of
the Company shall survive the termination of this Credit Agreement and shall be
effective until the Obligations are paid and performed in full or longer as
expressly provided herein.

11(f)     Notices. All notices given by any party to the others under this
Credit Agreement and the other Loan Documents shall be in writing unless
otherwise provided for herein, delivered personally, by telefacsimile or by
depositing the same in the United States mail, registered, with postage prepaid,
addressed to the party at the address set forth on Annex IV attached hereto. Any
party may change the address to which notices are to be sent by notice of such
change to each other party given as provided herein. Such notices shall be
effective on the date received or, if mailed, on the third Business Day
following the date mailed.

11(g)    Governing Law. This Credit Agreement and the other Loan Documents shall
be governed by and construed in accordance with the laws of the State of New
York without giving effect to its choice of law rules.

11(h)

Assignments, Participations, Additional Commitments, Etc.

 

 

45|


--------------------------------------------------------------------------------



 

 

(1)        With the prior written consent of the Administrative Agent and, but
only if there has not occurred and is continuing an Event of Default or
Potential Default, the Company, such consents not to be unreasonably withheld,
any Lender may at any time assign and delegate to one or more Eligible Assignees
(provided that no written consent of the Company or the Administrative Agent
shall be required in connection with any assignment and delegation by a Lender
to an Affiliate of such Lender) (each an “Assignee”) all or any part of such
Lender’s Commitment and Revolving Loans and the other rights and obligations of
such Lender hereunder, in a minimum amount of $5,000,000.00 (or if such Lender’s
Revolving Credit Commitment is less than $5,000,000.00, one hundred percent
(100%) thereof); provided, however, that the Company and the Administrative
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Company
and the Administrative Agent by such Lender and the Assignee; (ii) such Lender
and its Assignee shall have delivered to the Company and the Administrative
Agent an Assignment and Acceptance Agreement and (iii) the Assignee has paid to
the Administrative Agent a processing fee in the amount of $3,500.00.

(2)        From and after the date that the Administrative Agent notifies the
assignor Lender that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee: (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
and under the other Loan Documents have been assigned to it pursuant to such
Assignment and Acceptance Agreement, shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assignor Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance Agreement,
relinquish its rights and be released from its obligations under the Loan
Documents.

(3)        Within five Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
Agreement, which notice shall also be sent by the Administrative Agent to each
Lender, and payment of the processing fee, the Company shall, if requested by
the Assignee, execute and deliver to the Administrative Agent, new Notes
evidencing such Assignee’s assigned Revolving Loans and Revolving Loan funding
commitment. Immediately upon each Assignee’s making its processing fee payment
under the Assignment and Acceptance Agreement, this Credit Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Percentage
Shares resulting therefrom and the Administrative Agent shall deliver to the
Company a revised Commitment Schedule reflecting such adjustment.

(4)        Any Lender may at any time sell to one or more commercial banks or
other Persons not Affiliates of the Company (a “Participant”) participating
interests in any Revolving Loans, the funding commitment of that Lender and the
other interests of that Lender (the “originating Lender”) hereunder and under
the other Loan Documents; provided, however, that (i) the originating Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) the
originating Lender shall remain solely responsible for the performance of such
obligations, (iii) the Company and the Administrative Agent shall continue to
deal solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Credit Agreement and the
other Loan Documents. In the case of any such participation, the Participant
shall be entitled to the benefit of Paragraphs 2(e), 2(f) and 2(g) (and

 

46|


--------------------------------------------------------------------------------



 

subject to the burdens of Paragraphs 2(h) and 11(h) above) as though it were
also a Lender thereunder, and if amounts outstanding under this Credit Agreement
are due and unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Credit Agreement to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Credit Agreement, and Paragraph 11(j) of this Credit Agreement shall apply to
such Participant as if it were a Lender party hereto.

(5)        Notwithstanding any other provision contained in this Credit
Agreement or any other Loan Document to the contrary, any Lender may assign all
or any portion of the Revolving Loans or Notes held by it to any Federal Reserve
Lender or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
Operating Circular issued by such Federal Reserve Lender, provided that any
payment in respect of such assigned Revolving Loans or Notes made by the Company
to or for the account of the assigning and/or pledging Lender in accordance with
the terms of this Credit Agreement shall satisfy the Company’s obligations
hereunder in respect to such assigned Revolving Loans or Notes to the extent of
such payment. No such assignment shall release the assigning Lender from its
obligations hereunder.

(6)        The Company may from time to time, by notice to Administrative Agent,
request that, on the terms and subject to the conditions contained in this
Credit Agreement, Lenders and/or financial institutions not currently Lenders
but which are Eligible Assignees and which are approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed) provide
additional Commitments (individually, an “Additional Commitment,” and,
collectively, the “Additional Commitments”) hereunder; provided, however that:
(i) such Additional Commitment or Additional Commitments, when added to the
aggregate current Commitments of the Lenders hereunder, shall not exceed the
Maximum Revolving Credit Limit, (ii) no Event of Default or Potential Default
shall have occurred and be continuing or will result from such Additional
Commitment or Additional Commitments, (iii) after giving pro forma effect to
such Additional Commitment or Additional Commitments and any borrowing
contemplated to occur substantially concurrently with the effectiveness thereof,
the Company will be in compliance with all terms and conditions set forth
herein, including, without limitation, the financial covenants set forth in
Paragraph 8(i) above, and (iv) each such Additional Commitment shall be in the
minimum amount of $5,000,000.00 and integral multiples of $500,000.00 in excess
thereof. Nothing contained in this Paragraph 11(h)(6) or otherwise in this
Credit Agreement is intended to commit the Administrative Agent or any Lender to
provide any portion of any such Additional Commitments. If and to the extent
that any Lenders and/or Eligible Assignees agree, in their sole discretion, to
provide any such Additional Commitments (each such Lender and/or Eligible
Assignee, in such capacity, an “Increasing Lender”): (w) the Revolving Credit
Limit shall be increased by the amount of the Additional Commitments so
provided, (x) the Percentage Shares of the Lenders shall be proportionally
adjusted to reflect the increase in the Revolving Credit Limit as a result of
the addition of such Additional Commitments, (y) each Increasing Lender shall
purchase and assume from other Lenders outstanding Revolving Loans and
participations in outstanding Letters of Credit so as to cause the amount of
Revolving Loans and participations in Letters of Credit held by each Lender to
conform to its Percentage Share of such Revolving Loans and Letters of Credit
(it being agreed the Administrative Agent shall have the right to unilaterally
effect such purchases by collecting appropriate amounts from Increasing Lenders
and distributing appropriate amounts to other Lenders, in each case in an amount
sufficient to achieve such conformity) and (z) the Company

 

47|


--------------------------------------------------------------------------------



 

shall execute and deliver such Notes as any Increasing Lender may reasonably
request or other amendments or modifications to this Credit Agreement or any
other Loan Document as the Administrative Agent may reasonably request. In
connection with the Additional Commitments provided hereunder, conforming
amendments shall be made by the Administrative Agent and Company to this
Agreement and the other Loan Documents to reflect such Additional Commitments,
without the consent of any Lender other than the Increasing Lenders, including,
without limitation, if applicable, conforming amendments: (A) to provide for the
Increasing Lenders and the Additional Commitments to share ratably in the
benefits of this Credit Agreement and the other Loan Documents (including the
accrued interest in respect thereof) with the other Lenders and their
Commitments, (B) to provide, among other things, for the Additional Commitments
to share ratably with the applicable Revolving Loans in the application of
prepayments, and (C) to include the Increasing Lenders as “Lenders” hereunder in
all respects. Notwithstanding anything in this Agreement expressed or implied to
the contrary, nothing contain in this Credit Agreement shall be construed to
require consent from Lenders to the incurrence of the Additional Commitments in
compliance with this Paragraph 11(h)(6).

11(i)     Counterparts. This Credit Agreement and the other Loan Documents may
be executed in any number of counterparts, all of which together shall
constitute one agreement.

11(j)     Sharing of Payments. If any Lender shall receive and retain any
payment, whether by setoff, application of deposit balance or security, or
otherwise, in respect of the Obligations in excess of such Lender’s Percentage
Share thereof, then such Lender shall purchase from the other Lenders for cash
and at face value and without recourse, such participation in the Obligations
held by them as shall be necessary to cause such excess payment to be shared
ratably as aforesaid with each of them; provided, that if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. Each Lender is hereby authorized by the Company to exercise
any and all rights of setoff, counterclaim or bankers’ lien against the full
amount of the Obligations, whether or not held by such Lender. Each Lender
hereby agrees to exercise any such rights first against the Obligations and only
then to any other Indebtedness of the Company to such Lender.

11(k)    Confidentiality. Each Lender agrees to take normal and reasonable
precautions and exercise due care to maintain the confidentiality of all
information provided to it by the Parent, the Company or any other Subsidiary of
the Company or by the Administrative Agent on the Parent’s, the Company’s or any
other Subsidiary of the Parent’s behalf, in connection with this Credit
Agreement or any other Loan Document, and neither it nor any of its Affiliates
shall use any such information for any purpose or in any manner other than
pursuant to the terms contemplated by this Credit Agreement, except to the
extent such information: (1) was or becomes generally available to the public
other than as a result of a disclosure by any Lender or Participant or any
prospective Lender or Participant, or (2) was or becomes available on a
non-confidential basis from a source other than the Company, provided that such
source is not bound by a confidentiality agreement with the Company known to the
Lender. Nothing contained herein shall restrict any Lender from disclosing such
information (i) at the request or pursuant to any requirement of any
Governmental Authority; (ii) pursuant to subpoena or other court process;
(iii) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (iv) to the extent reasonably required in connection with
any litigation or proceeding to which the Administrative Agent, any Lender or
their respective Affiliates may be party; (v) to the extent reasonably required
in connection with the exercise of any remedy hereunder or under any other Loan
Document; (vi) to such Lender’s independent auditors and other professional
advisors; and (vii) to any Participant or Assignee and to any prospective
Participant or Assignee, provided that each Participant and Assignee or

 

48|


--------------------------------------------------------------------------------



 

prospective Participant or Assignee first agrees to be bound by the provisions
of this Paragraph 11(k). Notwithstanding any other provision contained in this
Credit Agreement or the other Loan Documents, each party hereto (and each
employee, representative or other agent of each such party) may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and the
U.S. tax structure of this Credit Agreement and the transactions contemplated
hereby (including opinions or other tax analyses) that are provided to any such
party relating to such U.S. tax treatment and U.S. tax structure.

11(l)     Consent to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF CALIFORNIA OR OF THE UNITED STATES FOR THE CENTRAL DISTRICT OF
CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS CREDIT AGREEMENT, EACH OF THE
PARENT, THE COMPANY, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE
DOCUMENTATION AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARENT,
THE COMPANY, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION
AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS CREDIT AGREEMENT OR ANY DOCUMENT RELATED HERETO.
THE PARENT, THE COMPANY, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE
DOCUMENTATION AGENT AND THE LENDERS EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
CALIFORNIA LAW.

11(m)   Waiver of Jury Trial. THE PARENT, THE COMPANY, THE ADMINISTRATIVE AGENT,
THE SYNDICATION AGENT, THE DOCUMENTATION AGENT AND THE LENDERS EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE. THE PARENT, THE COMPANY, THE ADMINISTRATIVE AGENT,
THE SYNDICATION AGENT, THE DOCUMENTATION AGENT AND THE LENDERS EACH AGREE THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

11(n)    Indemnity. Whether or not the transactions contemplated hereby are
consummated, the Company shall indemnify and hold the Administrative Agent, the
Arrangers, the Syndication Agent, the Documentation Agent and each Lender and
each of their respective officers, directors, employees, affiliates, counsel,
agents and attorneys-in-fact (each, an “Indemnified Person”)

 

49|


--------------------------------------------------------------------------------



 

harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including reasonable and documented attorney’s fees and expenses, including the
allocated cost of internal counsel) of any kind or nature whatsoever which may
at any time (including at any time following repayment of the Revolving Loans
and the termination, resignation or replacement of the Administrative Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Credit Agreement or
any document contemplated by or referred to herein, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any insolvency proceeding or
appellate proceeding) related to or arising out of this Credit Agreement or the
Revolving Loans or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, however, that the Company shall have no
obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities resulting solely from the gross negligence or willful misconduct of
such Indemnified Person. The agreements in this Paragraph 11(n) shall survive
payment of all other Obligations.

11(o)    Telephonic Instruction. Any agreement of the Administrative Agent and
the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Company. The Administrative
Agent and the Lenders shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Company to give such notice and the
Administrative Agent and the Lenders shall not have any liability to the Company
or other Person on account of any action taken or not taken by the
Administrative Agent or the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Company to repay the Revolving Loans
shall not be affected in any way or to any extent by any failure by the
Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in the telephonic or
facsimile notice.

11(p)    Marshalling; Payments Set Aside. Neither the Administrative Agent nor
the Lenders shall be under any obligation to marshall any assets in favor of the
Parent, the Company or any other Person or against or in payment of any or all
of the Obligations. To the extent that the Company makes a payment or payments
to the Administrative Agent or the Lenders, or the Administrative Agent or the
Lenders enforce their Liens or exercise their rights of set-off, and such
payment or payments or the proceeds of such enforcement or set-off or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent in its discretion) to be repaid to a trustee, receiver or
any other party in connection with any insolvency proceeding, or otherwise, then
(1) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or set-off had not
occurred, and (2) each Lender severally agrees to pay to the Administrative
Agent upon demand its ratable share of the total amount so recovered from or
repaid by the Administrative Agent.

11(q)    Set-off. In addition to any rights and remedies of the Lenders provided
by law, if an Event of Default exists, each Lender and each Affiliate of each
Lender is authorized at any time and from time to time, without prior notice to
the Company, any such notice being waived by the Company to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing to, such Lender to or for the credit or the
account of the Company against any and all Obligations owing to such Lender, now
or hereafter existing, irrespective of whether or not the Administrative Agent,
such Lender or such Affiliate shall have made demand under this Credit Agreement
or any Loan Document and

 

50|


--------------------------------------------------------------------------------



 

although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Company and the Administrative Agent after any such
set-off and application made by such Lender or its Affiliate; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

11(r)     Severability. The illegality or unenforceability of any provision of
this Credit Agreement or any other Loan Document or any instrument or agreement
required hereunder or thereunder shall not in any way affect or impair the
legality or enforceability of the remaining provisions hereof or thereof.

11(s)     No Third Parties Benefited. This Credit Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Parent, the Company, the Lenders and the Administrative Agent, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Credit Agreement or any of the other Loan
Documents.

11(t)     Time. Time is of the essence as to each term or provision of this
Credit Agreement and each of the other Loan Documents.

11(u)    Limitation on Liability; Waiver of Punitive Damages. THE PARENT, THE
COMPANY, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION
AGENT AND THE LENDERS HEREBY AGREE THAT IN ANY JUDICIAL, MEDIATION OR
ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT
MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS CREDIT AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY
PARTY HAVE A REMEDY OF, OR BE LIABLE TO ANY OTHER PARTY FOR: (1) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.

[Signature pages following]

 

51|


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed as of the day and year first above written.

DOLLAR FINANCIAL GROUP, INC.,

a New York corporation

/s/ Donald Gayhardt

Donald Gayhardt, President

DOLLAR FINANCIAL CORP., a Delaware corporation

/s/ Donald Gayhardt

Donald Gayhardt, President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender

By: /s/ Alex Y. Kim

Name: Alex Y. Kim

Title: Vice President

U.S. BANK NATIONAL ASSOCIATION,

as the Syndication Agent and a Lender

By: /s/ Stephen H. Smith

Name: Stephen H. Smith

Title: Vice President

MANUFACTURERS AND TRADERS TRUST COMPANY, as Documentation Agent and a Lender

By: /s/ Joshua C. Becker

Name: Joshua C. Becker

Title: Assistant Vice President

CITICORP NORTH AMERICA, INC.,

as a Lender

By: /s/ C.P. Mahon

Name: C.P. Mahon

Title: Vice President

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender

By: /s/ Jay Chall

Name: Jay Chall

Title: Director

 

 


--------------------------------------------------------------------------------



 

 

 

By: /s/ Mikhail Faybusovich

Name: Mikhail Faybusovich

Title: Associate

ALLIED IRISH BANKS, p.l.c.

By: /s/ John Farrace

Name: John Farrace

Title: Senior Vice President

By: /s/ Martin S. Chin

Name: Martin S. Chin

Title: Vice President



 

 

-ii-

 

 

 


--------------------------------------------------------------------------------



 

 

 

ANNEX I: GLOSSARY

THIS GLOSSARY is attached to and made a part of that certain Third Amended and
Restated Credit Agreement dated as of July 8, 2005 by and among DOLLAR FINANCIAL
GROUP, INC., a New York corporation, DOLLAR FINANCIAL CORP., formerly known as
DFG Holdings, Inc., a Delaware corporation, the Lenders party thereto, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (the
“Credit Agreement”), the Documentation Agent and the Syndication Agent. For
purposes of the Credit Agreement and the other Loan Documents, the terms set
forth below shall have the following meanings:

“Acquired Indebtedness” shall mean Indebtedness for which the Parent or any
Subsidiary of the Parent becomes liable in connection with a Permitted
Acquisition (other than with respect to earn-out and non-competition
obligations) and is not incurred in connection with, or in anticipation of, such
Permitted Acquisition.

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.

“Acquisition Expenditures” shall mean with respect to any Permitted Acquisition
or other Acquisition approved in writing by the Lenders pursuant to Paragraph
8(d) of the Credit Agreement, the total aggregate purchase consideration
(including, without limitation, Acquired Indebtedness, unsecured Indebtedness to
sellers and earn-out and non-competition obligations relating thereto or arising
in connection therewith).

“Additional Collateral and Credit Support Documents” shall have the meaning
given such term in Paragraph 4(d)(4) of the Credit Agreement.

“Additional Commitment” shall have the meaning given such term in Paragraph
11(h)(6) of the Credit Agreement.

“Administrative Agent” shall have the meaning given such term in the
introductory paragraph of the Credit Agreement and shall include any successor
to Wells Fargo as the initial “Administrative Agent” thereunder.

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person. “Control” as used herein means the power to direct the
management and policies of such corporation.

“Affiliate Transactions” shall have the meaning given such term in Paragraph
8(k) of the Credit Agreement.

“Anti-Terrorism Order” shall mean Executive Order No. 13,224, 66 Fed. Reg.
49,079 (2001), issued by the President of the United States of America
(Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism).

 

 

 

-iii-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“Applicable Base Rate” shall mean a floating rate per annum equal to the daily
average Base Rate in effect during the applicable calculation period plus the
Applicable Base Rate Margin.

“Applicable Base Rate Margin” shall mean at any date: (a) during the period from
the Effective Date to and including June 30, 2005, 2.25%, and (b) thereafter,
that percentage determined in accordance with the Pricing Matrix.

“Applicable Floating Eurodollar Rate” shall mean a floating rate per annum equal
to the daily average Reserve Adjusted LIBO Rate on each day (or in the case of
any day which is not a Business Day, as of the immediately preceding Business
Day) of the applicable calculation period (calculated on each day assuming an
Interest Period of one month) plus the Applicable LIBO/Euro Margin.

“Applicable LIBO/Euro Margin” shall mean, with respect to any Revolving Loan
which is a LIBO Rate Loan or a Floating Eurodollar Rate Loan at any date: (a)
during the period from the Effective Date to and including June 30, 2005, 3.50%,
and (b) thereafter, that percentage determined in accordance with the Pricing
Matrix.

“Applicable LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the Reserve Adjusted LIBO
Rate plus the Applicable LIBO/Euro Margin.

“Approved CLP Assets Disposition Agreement” shall mean such CLP Assets
Disposition Agreements as the Administrative Agent, in its reasonable business
judgment, has reviewed and approved in writing, such approval not to be
unreasonably withheld but such approval to be conditioned upon such matters as
the Administrative Agent may reasonably establish; provided, however, that if
during the full three calendar month period preceding the date of proposed
consummation of the sale or other disposition contemplated by a CLP Assets
Disposition Agreement proposed for approval by the Administrative Agent the
average daily amount of Revolving Loans and Outstanding Letters of Credit during
such period is less than seventy five percent (75%) of the average daily
Revolving Credit Limit during such period, in no event shall any conditions to
approval include any mandatory prepayment of Revolving Loans or reduction in the
Revolving Credit Limit relating to the dollar amount of the Net Cash Proceeds of
such sale or other disposition.

“Approved CLP Assets Disposition Collateral” with respect to any Approved CLP
Assets Disposition Agreement, the CLP Assets which are the subject thereof,
together with the related Contract Files and Servicing Files, the right to
receive payments under such CLP Assets and all proceeds of any of the foregoing.

“Assigned Agreements” shall have the meaning, as applicable, given such term in
Paragraph 3(c) of each of the Company Security Agreement and the Guarantor
Security Agreements.

“Assignee” shall have the meaning given such term in Paragraph 11(h)(1) of the
Credit Agreement.

“Assignment and Acceptance Agreement” shall mean an agreement in the form of
that attached hereto as Exhibit A.

“Bank Group/Senior Noteholder Intercreditor Agreement” shall mean that certain
Intercreditor Agreement dated as of November 13, 2003 by and between the
Administrative Agent and the Senior Noteholder Trustee, as amended, extended and
replaced from time to time.

 

 

 

-iv-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“Base Rate” shall mean on any day the higher of: (a) the Prime Rate in effect on
such day, and (b) the sum of the Federal Funds Rate in effect on such day plus
one half of one percent (0.50%).

“Base Rate Loan” shall mean a Revolving Loan being maintained at a rate of
interest based upon the Base Rate.

“Borrowing Base Report” shall mean a report in the form of that attached hereto
as Exhibit B, duly certified by a Responsible Officer of the Company.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Los Angeles or San Francisco, California are authorized or
obligated to close their regular banking business.

“Capital Expenditures” for any Person shall mean, for any period, the aggregate
of all expenditures by such Person for the acquisition or leasing of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) which should be capitalized under
GAAP on a consolidated balance sheet of such Person but excluding in any event
capital expenditures incurred in connection with any Acquisition permitted under
Paragraph 8(d) of the Credit Agreement.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” for any Person shall mean, at any date, the
amount of the obligations of such Person under Capitalized Leases which would be
shown as a liability on a balance sheet for such Person prepared in accordance
with GAAP.

"Capital Stock" shall mean: (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership, partnership interests
(whether general or limited) and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

“Cash Equivalents” shall mean:

(a)        Marketable securities issued or directly and unconditionally
guaranteed as to interest and principal by the United States Government or
issued by any agency of the United State of America the obligations of which are
backed by the full faith and credit of the United States Government, in each
case maturing within one year after the date of issuance;

(b)        Marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof, in each cash maturing within one year after issuance
and having, at the time of acquisition thereof by the Parent, the Company or any
other Subsidiary of the Parent one of the two highest ratings obtainable from
either Standard & Poor’s Rating Services (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”);

(c)        Commercial paper maturing no more than one year from the date of
creation thereof and having at the time of acquisition thereof by the Parent,
the Company or any other Subsidiary of the Parent a rating of at least A-1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s;

 

 

 

-v-

 

 

 


--------------------------------------------------------------------------------



 

 

 

(d)        Certificates of deposit or bankers’ acceptances maturing within one
year after issuance and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that: (1) is ‘adequately capitalized’ (as
defined in the regulations of its primary Federal banking regulator), and (2)
has Tier 1 capital (as defined in such regulations) of not less than
$100,000,000.00;

(e)        Repurchase obligations with a term of not more than seven days
forward, and which are fully secured by a security interest in, underlying
securities of the types described in subparagraph (a) above; and

(f)         Shares of any money market mutual fund which invests substantially
all of its assets in securities of the types described in subparagraphs (a)
through (f) above.

“Change of Control” shall mean the occurrence of any of the following: (a) the
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or more related transactions, of all or
substantially all of the properties and assets of the Parent and its
Subsidiaries taken as a whole to any "person" (as such term is used in Section
13(d)(3) of the Exchange Act), (b) the adoption of a plan relating to the
liquidation or dissolution of the Company, (c) the consummation of any
transaction or other event (including, without limitation, any merger or
consolidation) the result of which is that any "person" (as defined above),
becomes the "beneficial owner" (as such term is defined in Rule 13d-3 and Rule
13d-5 under the Exchange Act), directly or indirectly, of more than thirty five
percent (35%) of the voting shares or economic value of the Capital Stock of the
Parent or the Company, or (d) the consummation of any transaction (including,
without limitation, any merger or consolidation) the result of which is that the
Parent ceases to own one hundred percent (100%) of the outstanding Equity
Interests of the Company.

“CLP Assets Disposition Agreement” shall mean any such agreements as the Parent,
the Company and other Subsidiaries of the Parent may enter into from time to
time providing for the sale or other disposition, including, without limitation,
by way of transfer of a participation interest, in any CLP Assets.

“CLP Assets” shall mean all consumer loans and other non-commercial extensions
of credit to third parties made by and in the name of the Parent or any of its
Subsidiaries, including the Company, in the ordinary course of business.

“CLP Program” shall mean any loan program entered into by the Company or any of
its Affiliates in the nature of the loan programs which are, or in the past have
been, evidenced by the County Bank Agreement and the First Delaware Bank
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder as from time to time in effect.

“Collateral and Credit Support Documents” shall mean, collectively, the Company
Security Agreement, the Guaranties, the Guarantor Security Agreements, the
Guarantor Subordination Agreements, the Master Reaffirmation Agreement, the
Foreign Subsidiary Subordination Agreements, the Bank Group/Senior Noteholder
Intercreditor Agreement, the Reaffirmation of Intercreditor Agreement, the
Additional Collateral and Credit Support Documents, all amendments and
amendments and restatements, reaffirmations and confirmations of any of the same
and all other security agreements, assignments, guaranties and other similar
agreements between the Company, the Guarantors or the Foreign Subsidiaries and
the Lenders or the Administrative Agent for the benefit of the Lenders now or
hereafter delivered to the Lenders or the Administrative Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or

 

 

-vi-

 

 

 


--------------------------------------------------------------------------------



 

 

 

hereafter filed in accordance with the UCC or comparable law) against the
Company or any Guarantor as debtor in favor of the Lenders or the Administrative
Agent for the benefit of the Lenders as secured party.

“Collateral Value of the Borrowing Base” shall mean at any date the sum of
eighty five percent (85%) of each of the following for the Company, the
Guarantor Subsidiaries and the Foreign Subsidiaries: (a) cash held overnight in
store safes, (b) the balance held in store accounts, (c) the amount payable
under checks held in store safes, (d) clearing house transfers initiated on the
previous day and transfers of same-day funds to be credited to store accounts,
(e) cash held overnight by armored car carriers, (f) eligible government
receivables in respect of government contracts, and (g) cash balances held in
demand deposit accounts and/or investment accounts other than monies deposited
with or at the direction of The Bank of Montreal under the “Overdraft Lending
Agreement” between the Bank of Montreal and the National Money Mart Company
referred to in Paragraph 1 on Schedule 8(b)(13) attached to the Credit
Agreement; provided, however, that in no event shall any of the items described
in subparagraphs (a) through (g) above be included in any calculation of the
“Collateral Value of the Borrowing Base” to the extent any of the same are
subject to any Lien other than in favor of the Administrative Agent for the
benefit of the Lenders.

“Commitment” shall mean for any Lender, the dollar amount agreed to in writing
from time to time by the Administrative Agent, the Company and such Lender and
specified as such Lender’s “Commitment” in the most recent Commitment Schedule
delivered by the Administrative Agent to the Lenders and the Company; provided,
however, that no Lender’s Commitment may exceed a dollar amount which, when
added to the Commitments of all the Lenders, would exceed the Maximum Revolving
Credit Limit.

“Commitment Schedule” shall mean a schedule setting forth the Revolving Credit
Limit and, for each Lender, such Lender’s Commitment and Percentage Share, as
such schedule may be modified from time to time consistent with the provisions
of the Credit Agreement and with the Commitment Schedule in effect on the
Effective Date set forth on Annex III to the Credit Agreement.

“Company Collateral” shall have the meaning given such term in the Company
Security Agreement.

“Company-Related Credit Parties” shall mean, collectively and severally, the
Company, the Parent, the Guarantors and the Foreign Subsidiaries and any other
Person which is an Affiliate of any of such Persons which executes and delivers
any Loan Document.

“Company Security Agreement” shall have the meaning given such term in Paragraph
4(a) of the Credit Agreement, as the same may be amended, extended and replaced
from time to time.

“Consolidated Adjusted Current Liabilities” shall mean, with respect to any
Person on any date, all liabilities of such Person and its Subsidiaries on such
date which should, in accordance with GAAP, be classified as current liabilities
on a consolidated balance sheet of such Person and its Subsidiaries prepared in
accordance with GAAP, but excluding the sum of: (a) the current portion of
long-term Total Funded Debt, and (b) without duplication of subparagraph (a)
above, the principal amount of the Obligations.

“Consolidated Current Assets” shall mean, with respect to any Person on any
date, the total consolidated current assets of such Person and its Subsidiaries
on such date, determined in accordance with GAAP.

“Contact Office” shall mean the office of Wells Fargo located at 201 Third
Street, 8th Floor, San Francisco, California 94103 or such other office as Wells
Fargo may notify the Company and the Lenders from time to time in writing.

 

 

 

-vii-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or obligations in connection with letters of
credit.

“Contract File” shall mean for any CLP Asset the original documents evidencing
the loan made thereunder and all other documents, instruments, agreements and
other information relating thereto and to the obligor thereunder.

“Contractual Obligation” as to any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

“County Bank Agreement” shall mean that certain Amended and Restated
Nonexclusive Servicing and Indemnification Agreement dated as of June 14, 2002
between County Bank and the Company.

“Covenant Compliance Certificate” shall mean a certificate in the form of that
attached hereto as Exhibit C.

“Credit Agreement” shall mean the Credit Agreement, as the same may be amended,
extended or replaced from time to time.

“Debt” shall mean for any Person Indebtedness consisting of: (a) obligations for
borrowed money, (b) obligations representing the deferred purchase price of
Property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade), (c)
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person, (d) obligations which are evidenced by notes, acceptances, or other
instruments, (e) obligations of such Person to purchase securities or other
property arising out of or in connection with the sale of the same or
substantially similar securities or property, (f) capitalized lease obligations
and (g) any other obligation for borrowed money or other financial accommodation
which in accordance with GAAP would be shown as a liability on the consolidated
balance sheet of such Person.

“Debt Service” shall mean for any period the sum of: (a) cash interest expense,
(b) scheduled Debt payments (including required payments of principal on
Revolving Loans pursuant to Paragraph 3(f)(3)(ii) of the Credit Agreement), (c)
Rental Expense, and (d) capitalized lease payments.

“DFG International” shall mean DFG International, Inc., a Delaware corporation
and a wholly-owned Subsidiary of the Company.

“DFG World” shall mean DFG World, Inc., a Delaware corporation and a
wholly-owned Subsidiary of the Company.

"Earn-Out Obligations" means contingent payment obligations of the Parent, the
Company or any of the Subsidiaries incurred in connection with the acquisition
of assets or businesses, which obligations are payable based on the performance
of the assets or businesses so acquired; provided, however, that (a) such
obligations shall be expressly subordinated to the Obligations and, in the case
of Earn-Out Obligations payable by the Parent

 

 

-viii-

 

 

 


--------------------------------------------------------------------------------



 

 

 

and Subsidiaries other than the Company to the obligations of such Persons under
their respective Guaranties to the satisfaction of the Administrative Agent, (b)
the amount of such obligations shall not exceed twenty five percent (25%) of the
total consideration paid for such assets or businesses and (c) the amount of
such obligations outstanding at any time shall be measured by the maximum amount
potentially payable thereunder without regard to performance criteria, the
passage of time or other conditions.

“EBITDA” shall mean, for any period and with respect to any Person and such
Person’s Subsidiaries on a consolidated basis: (a) Net Income for such period
taken as a single accounting period, plus (b) depreciation, depletion and
amortization expense for such period, plus (c) federal, state and local income
(or equivalent) taxes paid or accrued for such period, plus (d) total interest
expense for such period (including amortization of capitalized Indebtedness
issuance costs), whether paid or accrued (including the interest component of
capitalized leases), including all commissions, discounts and other fees and
charges owed with respect to letters of credit, plus (e) extraordinary, unusual
or non-recurring charges or losses and non-cash charges for any disposition of
businesses, closure of stores or early extinguishment of Indebtedness or the
exercise of options for such period, minus (f) any cash payments with respect to
any non-cash charges and expenses related to the disposition of businesses,
closure of stores, early extinguishment of Indebtedness or the exercise of
options previously taken into account, in each case determined in accordance
with GAAP and, in the case of clauses (b) through (f), to the extent included in
the determination of Net Income for such period. Any calculation of “EBITDA” for
a period in which there shall have occurred an Acquisition by the Company or any
of its Subsidiaries shall include EBITDA of the Person whose stock or assets
were acquired as if such Acquisition were consummated on the first day of the
calculation period, adjusted, with the consent of the Administrative Agent, such
consent not to be unreasonably withheld, to exclude: (i) to the extent permitted
under Article 11 of Regulation S-X promulgated under the Securities Act of 1933,
as amended, the cost of any compensation, remuneration or other benefit paid or
provided to any employee, consultant, Affiliate or equity owner of the acquired
Person to the extent such costs are eliminated and not replaced, and (ii) the
amount of any reduction in general administrative or overhead costs of the
acquired Person, in each case as reasonably determined by the Company.

“Effective Date” shall mean July 8, 2005, subject to the satisfaction or waiver
of all conditions set forth in Paragraph 5 of the Credit Agreement.

“Eligible Assignee” shall mean: (a) a commercial bank or licensed lending
instituion organized under the laws of the United States, or any state thereof,
and having a combined capital and surplus of at least $100,000,000.00; (b) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having a combined capital and
surplus of at least $100,000,000.00, provided that such bank is acting through a
branch or agency located in the United States; (c) a financial institution,
including, without limitation, a fund, that invests in and holds bank loans, and
(d) a person that is primarily engaged in the business of commercial lending and
that is: (1) a Subsidiary of a Lender, (2) a Subsidiary of a Person of which a
Lender is a Subsidiary, or (3) a Person of which a Lender is a Subsidiary.

"Equity Interests" shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder as from time to
time in effect.

 

 

 

-ix-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) for purposes of provisions relating
to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan
or a Multiemployer Plan; (b) a withdrawal by the Company or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations which is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or any
ERISA Affiliate from a Multiemployer Plan or notification that a multiemployer
is in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Pension Plan
or Multiemployer Plan; (e) a failure by the Company or any member of the
Controlled Group to make required contributions to a Pension Plan, Multiemployer
Plan or other Plan subject to Section 412 of the Code; (f) an event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (g) the imposition of any liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Company or any ERISA Affiliate; or (h) an application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Plan.

“Eurodollar Business Day” shall mean a Business Day on which commercial banks in
London, England are open for domestic and international business.

“Event of Default” shall have the meaning given such term in Paragraph 9 of the
Credit Agreement.

“Existing Credit Agreement” shall have the meaning given such term in Recital A
of the Credit Agreement.

“Existing Foreign Subsidiaries” shall mean those Subsidiaries of the Parent
existing as of the Effective Date and designated as such on Schedule 6(i) to the
Credit Agreement.

“Existing Guarantors” shall mean those Subsidiaries of the Parent existing as of
the Effective Date and designated as such on Schedule 6(i) to the Credit
Agreement.

“Federal Funds Rate” shall mean for any day, an interest rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (San Francisco time) on
such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by the Administrative
Agent in its sole discretion.

“First Delaware Bank Agreement” shall mean that certain Marketing and Servicing
Agreement dated as of October 18, 2002 by and between First Bank of Delaware and
the Company.

“Fixed Charge Coverage Ratio” shall mean, with respect to the Company as of the
last day of any fiscal quarter, the Company’s consolidated ratio of: (a) EBITDA
as of the end of such fiscal quarter for such quarter

 

 

-x-

 

 

 


--------------------------------------------------------------------------------



 

 

 

and the immediately preceding three fiscal quarters, less Capital Expenditures
and plus Rental Expense for such fiscal period, to (b) Debt Service for such
period.

“Floating Eurodollar Rate Loan” shall mean a Revolving Loan being maintained at
a rate of interest based upon the Applicable Floating Eurodollar Rate.

“Foreign Subsidiary” shall mean a Subsidiary of the Parent organized under the
laws of a jurisdiction other than a State of the United States of America and
the material portion of the operations of which are conducted outside of the
States, Districts, Territories or Possessions of the United States of America.

“Foreign Subsidiary Subordination Agreement” shall mean: (a) for each Existing
Foreign Subsidiary, the subordination agreement delivered by such Existing
Foreign Subsidiary in connection with the Existing Credit Agreement, and (b) for
each Foreign Subsidiary which becomes such following the Effective Date, a
subordination agreement in the form of that attached hereto as Exhibit D, as in
any case the same may be amended, extended and replaced from time to time

“Funded Debt” shall mean for any Person at any date of calculation the aggregate
dollar amount of Debt of such Person which has actually been funded and is
outstanding at such time, whether or not such amount is due and payable on such
date and including, without limitation, the aggregate amount available for
drawing under outstanding letters of credit on which such Person is the account
party; provided, however, that in no event shall ‘Funded Debt’ include: (a) the
amount available for drawing under letters of credit issued for the account of
the Company or any of its Subsidiaries in support of Indebtedness incurred for
working capital purposes from Bank of Montreal, or (b) Indebtedness of the
Company or any of its Subsidiaries to Bank of Montreal, the proceeds of which
Indebtedness are utilized for working capital purposes in support of the
Company’s Canadian operations, but only to the extent such Indebtedness is
secured by Liens in favor of Bank of Montreal on cash balances held in demand
deposit accounts and/or investment accounts with Bank of Montreal; and, provided
further, that the Company’s “Funded Debt” in connection with Revolving Loans
shall be the daily average amount thereof outstanding during the three month
period ending on the date as of which the amount of “Funded Debt” is being
calculated.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantor” shall mean the Parent, each of the other Existing Guarantors and
each Guarantor Subsidiary formed or acquired following the Effective Date.

“Guarantor Collateral” shall have the meaning, as to any Guarantor, given such
term in the Guarantor Security Agreement executed by such Guarantor.

“Guarantor Security Agreement” shall mean: (a) for each Existing Guarantor, the
pledge and security agreement delivered by such Existing Guarantor in connection
with the Existing Credit Agreement, and (b) for each Guarantor Subsidiary which
becomes such following the Effective Date, a pledge and security agreement in

 

 

-xi-

 

 

 


--------------------------------------------------------------------------------



 

 

 

the form of that attached hereto as Exhibit E, as in any case the same may be
amended, extended and replaced from time to time.

“Guarantor Subordination Agreement” shall mean: (a) for each Existing Guarantor,
the subordination agreement delivered by such Existing Guarantor in connection
with the Existing Credit Agreement, and (b) for each Guarantor Subsidiary which
becomes such following the Effective Date, a subordination agreement in the form
of that attached hereto as Exhibit F, as in any case the same may be amended,
extended and replaced from time to time.

“Guarantor Subsidiary” shall mean each Subsidiary of the Parent (other than the
Company) which is an Existing Guarantor and each Subsidiary of the Parent formed
or acquired following the Effective Date which is required to execute and
deliver a Guaranty pursuant to Paragraph 4(d)(1) of the Credit Agreement.

“Guaranty” shall mean: (a) for each Existing Guarantor, the guaranty delivered
by such Existing Guarantor in connection with the Existing Credit Agreement, and
(b) for each Guarantor Subsidiary which becomes such following the Effective
Date, a credit guaranty in the form of that attached hereto as Exhibit G, as the
same may be amended, extended and replaced from time to time.

“Guaranty Obligations” shall have the meaning, as to any Guarantor, given such
term in Paragraph 3 of the Guarantor Security Agreement executed by such
Guarantor.

“Hazardous Materials” shall mean any flammable materials (excluding wood
products normally used in construction), explosives, radioactive materials,
hazardous wastes, toxic substances or related materials, including, without
limitation, any substances defined as or included in the definitions of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” or “toxic
substances” under any applicable federal, state, or local laws or regulations.

“Hazardous Materials Claims” shall mean any enforcement, cleanup, removal or
other governmental or regulatory action or order with respect to the Property,
pursuant to any Hazardous Materials Laws, and/or any claim asserted in writing
by any third party relating to damage, contribution, cost recovery compensation,
loss or injury resulting from any Hazardous Materials.

“Hazardous Materials Event” shall have the meaning given such term in Paragraph
7(j)(4) of the Credit Agreement.

“Hazardous Materials Laws” shall mean any applicable federal, state or local
laws, ordinances or regulations relating to Hazardous Materials.

“Indebtedness” of any Person shall mean all items of indebtedness which, in
accordance with GAAP and practices, would be included in determining liabilities
as shown on the liability side of a statement of condition of such Person as of
the date as of which indebtedness is to be determined, including, without
limitation, all obligations for money borrowed and capitalized lease
obligations, and all Contingent Obligations of such Person (other than by
endorsement of instruments in the course of collection).

“Indemnified Liabilities” shall have the meaning given such term in Paragraph
11(n) of the Credit Agreement.

 

 

 

-xii-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“Increasing Lender” shall have the meaning given such term in Paragraph 11(h)(6)
of the Credit Agreement.

“Insurance Proceeds” shall mean all proceeds of casualty or property damage
insurance covering any fixed assets of the Parent, the Company or any other
Subsidiary of the Parent which become payable to any of such Persons under the
terms of said policies.

“Interest Period” shall mean, with respect to a LIBO Rate Loan, a period of one,
two, three or six months commencing on a Business Day selected by the Company
pursuant to the Credit Agreement. Such Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one, two, three or
six months thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“IRS” means the Internal Revenue Service or any entity succeeding to any of its
principal functions under the Code.

“Issuing Bank” shall mean that Lender which has agreed, with the consent of the
Company and the other Lenders, to issue the Letters of Credit, with the initial
Issuing Bank being Wells Fargo.

“L/C Credit Limit” shall mean $30,000,000.00, as such amount may be increased or
decreased by written agreement of the Administrative Agent, the Company, the
Issuing Bank and one hundred percent (100%) of the Lenders.

“L/C Documents” shall have the meaning given such term in Paragraph 1(b)(1) of
the Credit Agreement.

“L/C Drawing” shall have the meaning given such term in Paragraph 1(b)(3) of the
Credit Agreement.

“Lender Account Control Agreement” shall have the meaning given such term in
Paragraph 4(d)(3) of the Credit Agreement.

“Letter of Credit” shall have the meaning given such term in Paragraph 1(b)(1)
of the Credit Agreement.

“Letter of Credit Application” shall mean an application for the issuance of a
Letter of Credit in form satisfactory to the Issuing Bank.

“LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the Interest
Period applicable to such LIBO Rate Loan, the per annum rate for such Interest
Period and for an amount equal to the amount of such LIBO Rate Loan shown on Dow
Jones Telerate Page 3750 at approximately 11:00 (London time) two Eurodollar
Business Days prior to the first day of such Interest Period or if such rate is
not quoted, the arithmetic average as determined by the Administrative Agent of
the rates at which deposits in immediately available U.S. dollars in an amount
equal to the amount of such LIBO Rate Loan having a maturity approximately equal
to such Interest Period are offered to four (4) reference banks to be selected
by the Administrative Agent in the London interbank market, at approximately
11:00 a.m. (London time) two Eurodollar Business Days prior to the first day of
such Interest Period.

 

 

 

-xiii-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“LIBO Rate Loan” shall mean a Revolving Loan being maintained at a rate of
interest based upon the LIBO Rate.

“LIBO Reserve Percentage” shall mean with respect to an Interest Period for a
LIBO Rate Loan, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments) which is imposed under Regulation D on eurocurrency
liabilities.

“Lien” shall mean any security interest, mortgage, pledge, lien, claim on
property, charge or encumbrance (including any conditional sale or other title
retention agreement), any lease in the nature thereof, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction.

“Loan Documents” shall mean the Credit Agreement, the Notes, the Collateral and
Credit Support Documents, the L/C Documents and all Rate Management Agreements
the Indebtedness of the Company under which is held by a Lender and each other
document, instrument or agreement executed by the Company or any Subsidiary in
connection herewith or therewith, as any of the same may be amended, extended or
replaced from time to time.

“Loan and/or Rate Request” shall mean a request for a Revolving Loan and/or the
election of an interest rate in form satisfactory to the Administrative Agent.

“Long Term Indebtedness” shall mean any Indebtedness that, in accordance with
GAAP, constitutes (or, when incurred, constituted) a long-term liability, but in
any event excluding any Indebtedness of the Parent, the Borrower or any
Subsidiary owed to the Parent, the Borrower or any Subsidiary.

“Master Reaffirmation Agreement” shall mean an agreement substantially in the
form of that attached hereto as Exhibit H.

“Material Adverse Effect” shall mean: (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties condition
(financial or otherwise) or prospects of the Parent, the Company or the Parent
and its Subsidiaries taken as a whole, from and after the Statement Date, (b) a
material impairment of the ability of the Company or any Guarantor to otherwise
perform under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Company or any
Guarantor of any Loan Document or upon the value of the Pledged Shares.

“Maximum Permitted Foreign Subsidiary Investment” shall mean at any date, the
sum of: (a) the Maximum Permitted Working Capital Investment, plus (b) the then
current Remaining Acquisition Investment.

“Maximum Permitted Working Capital Investment” shall mean $20,000,000.00.

“Maximum Revolving Credit Limit” shall mean $100,000,000.00.

“Multiemployer Plan” shall mean a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) and to which the Company or any ERISA Affiliate
makes, is making, or is obligated to make contributions or, during the preceding
three calendar years, has made, or been obligated to make, contributions.

 

 

 

-xiv-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“Net Cash Proceeds” shall mean with respect to the sale or other disposition of
any asset or the issuance of any debt or equity securities, the gross cash
proceeds received less reasonable and customary transaction costs (including any
taxes due as a result of any gain on such sale or disposition).

“Net Income” shall mean, for any period, the net income (or loss), after
provision for taxes, of Parent and its Subsidiaries determined on a consolidated
basis for such period taken as a single accounting period as determined in
accordance with GAAP but excluding any unrealized losses and gains for such
period resulting from mark-to-market of fluctuations in currency values,
currency translation adjustments or any foreign exchange contracts, currency
swap agreements or other similar agreements or arrangements designed to protect
against fluctuations in currency values.

“Notes” shall mean, collectively and severally, any and all promissory notes
issued by the Company at the request of the Lenders pursuant to Paragraph 3(c)
of the Credit Agreement.

“Obligations” shall mean any and all debts, obligations and liabilities of the
Company to the Administrative Agent and the Lenders (whether now existing or
hereafter arising, voluntary or involuntary, whether or not jointly owed with
others, direct or indirect, absolute or contingent, liquidated or unliquidated,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred), arising out of or related to the Loan
Documents.

“Obligor” shall mean the Person obligated to perform for the benefit of the
Parent, the Company or another Subsidiary of the Parent under any of the
Assigned Agreements.

“Outstanding” shall mean with respect to Letters of Credit, any Letter of Credit
which has not been canceled, expired unutilized or fully drawn upon and
reference to the “amount” of any Outstanding Letter of Credit shall be deemed to
mean the amount available for drawing thereunder.

“Parent” shall have the meaning given such term in the introductory paragraph of
the Credit Agreement.

“Participant” shall have the meaning given such term in Paragraph 11(h)(4) of
the Credit Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

“Pension Plan” shall mean a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Company or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years, but excluding any Multiemployer Plan.

“Percentage Share” shall mean for any Lender at any date: (a) prior to the
occurrence of an Event of Default and acceleration of the Obligations, the
ratio, expressed as a percentage, which such Lender’s Commitment bears to the
Revolving Credit Limit, and (b) following the occurrence of an Event of Default
and acceleration of the Obligations, the ratio, expressed as a percentage which
such Lender’s Percentage Share of Revolving Loans outstanding, Outstanding
Letters of Credit and unrepaid L/C Drawings bears to the aggregate of all such
Obligations.

 

 

 

-xv-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“Permitted Acquisition” shall mean an Acquisition: (a) of the stock or assets of
a Person in the same or a related line of business as the Company, (b) approved
by the board of directors and shareholders or other equityholders of the Person
whose stock or assets are being acquired, (c) as to which the Company has
provided to the Administrative Agent and each of the Lenders a certified pro
forma covenant compliance certificate, in form and detail satisfactory to the
Administrative Agent and each of the Lenders and demonstrating to their
satisfaction that following the consummation of such Acquisition the Company
will be in compliance with the financial covenants set forth in Paragraph 8(i)
of the Credit Agreement and that after giving effect to such Acquisition there
shall not otherwise exist an Event of Default or Potential Default, and (d) for
total purchase consideration (including, without limitation, Acquired
Indebtedness, unsecured Indebtedness to sellers and earn-out and non-competition
obligations relating thereto or arising in connection therewith) which does not
exceed six hundred percent (600%) of the EBITDA of the Person whose stock or
assets are being acquired during the twelve (12)-month period immediately
preceding the consummation of the Acquisition, adjusted to exclude
non-continuing expenses.

“Permitted CLP Amount” shall mean $65,000,000.

“Person” shall mean any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, government or any department or
agency of any government.

“Plan” shall mean an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Company or any ERISA Affiliate sponsors or maintains or to which the
Company or any ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan or Multiemployer Plan.

“Pledged Foreign Subsidiary Shares” shall mean at any date equity securities of
Foreign Subsidiaries on which the Administrative Agent for the benefit of the
Lenders holds a first priority perfected Lien.

“Pledged Shares” shall have the meaning, as applicable, given such term in
Paragraph 3(a) of each of the Company Security Agreement and the Guarantor
Security Agreements.

“Potential Default” shall mean an event which but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

“Pricing Matrix” shall mean the matrix attached to the Credit Agreement as Annex
II.

“Prime Rate” shall mean the fluctuating per annum rate announced from time to
time by Wells Fargo at its principal office in San Francisco, California as its
“prime rate”. The Prime Rate is a rate set by Wells Fargo as one of its base
rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate. Each change in the Prime Rate will be
effective on the day the change is announced within Wells Fargo.

“Proceeds” shall mean whatever is receivable or received when Collateral or
proceeds thereof are sold, collected, exchanged or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes, without
limitation, all rights to payment, including return premiums, with respect to
any insurance relating thereto.

“Property” shall mean, collectively and severally, any and all real property,
including all improvements and fixtures thereon, owned or occupied by the
Company or any of its Subsidiaries.

 

 

 

-xvi-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“Rate Management Agreement” shall have the meaning given such term in
subparagraph 3 on Schedule 8(b)(13) to the Credit Agreement.

“Reaffirmation of Intercreditor Agreement” shall mean an agreement substantially
in the form of that attached hereto as Exhibit I.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. § 221), as the same may from time to time be amended,
supplemented or superseded.

“Remaining Acquisition Investment” shall mean: (a) $48,000,000.00 (constituting
the intercompany advances made to Foreign Subsidiaries by the Parent, the
Company and the Guarantor Subsidiaries in connection with the acquisition
thereof as the same have been reduced by payments on account thereof prior to
June 30, 2003), plus (b) intercompany advances made to Foreign Subsidiaries by
the Parent, the Company and the Guarantor Subsidiaries following June 30, 2003
in connection with acquisitions by Foreign Subsidiaries permitted pursuant to
Paragraph 8(d) of the Agreement, minus (c) payments on account of intercompany
advances referred to in subparagraphs (a) and (b) above from time to time as
identified in the monthly report delivered pursuant to Paragraph 7(a)(4) of the
Credit Agreement (or as otherwise reasonably determined by the Administrative
Agent).

“Rental Expense” shall mean for any Person for any period all fixed payments
(including as such all payments which the lessee is obligated to make to the
lessor on termination of the lease and/or surrender of the property, payable by
such Person, as lessee or sublessee under a lease of real and/or personal
property) but excluding any amounts required to be paid by such Person (whether
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes, and similar charges. Fixed rents under any so-called
“percentage leases” shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume and/or
gross revenues.

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
thirty (30)-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.

“Required Lenders” shall mean at any date: (a) prior to the occurrence of an
Event of Default and acceleration of the Obligations, those Lenders holding not
less than fifty one percent (51%) of the total of the Percentage Shares, and (b)
following the occurrence of an Event of Default and acceleration of the
Obligations, those Lenders holding not less than fifty one percent (51%) of the
Obligations.

“Requirements of Law” shall mean as to any Person the Certificate of
Incorporation and ByLaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Reserve Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan, the
rate per annum (rounded upward, if necessary, to the next higher 1/16 of one
percent) calculated as of the first day of such Interest Period in accordance
with the following formula:

 

 

 

-xvii-

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

Reserve Adjusted LIBO Rate =

LR  

 

 

1-LRP

where

 

LR

= LIBO Rate

 

LRP = LIBO Reserve Percentage

 

 

“Responsible Officer” shall mean as to the Parent or the Company, the president
and chief executive officer of such Person, the chief financial officer, the
controller or any other officer having substantially the same authority and
responsibility.

“Revolving Credit Limit” shall mean the sum of the Commitments of all the
Lenders, as set forth in the most recent Commitment Schedule delivered by the
Administrative Agent to the Lenders and the Company, as such amount shall be
reduced from time to time pursuant to subparagraph (1) of Paragraph 3(h) of the
Credit Agreement and may be further decreased as provided in subparagraph (2) of
Paragraph 3(h) of the Credit Agreement, as such amount may be increased as the
result of the delivery of Additional Commitments pursuant to Paragraph 11(h)(6)
of the Credit Agreement (provided that in no event shall the Revolving Credit
Limit exceed the Maximum Revolving Credit Limit), and as such amount may be
otherwise decreased or increased by written agreement of the Administrative
Agent and one hundred percent (100%) of the Lenders.

“Revolving Facility Maturity Date” shall mean the earlier of: (a) November 12,
2009, and (b) the date the Lenders terminate their obligation to make further
Revolving Loans thereunder pursuant to Paragraph 9 of the Credit Agreement.

“Revolving Loan” shall have the meaning given such term in Paragraph 1(a) of the
Credit Agreement.

“Senior Noteholders” shall mean the holders from time to time of the Senior
Notes.

“Senior Noteholder Guaranty” shall mean each of those certain guaranties in form
and substance satisfactory to the Administrative Agent in its sole and absolute
discretion pursuant to which the Guarantors have delivered and may in the future
deliver to the Senior Noteholder Trustee for the benefit of the Senior
Noteholders a guaranty of the Senior Noteholder Obligations.

“Senior Noteholder Guaranty Obligations” shall mean, as to any Guarantor, any
and all obligations of such Guarantor under the Senior Noteholder Indenture and
the Senior Noteholder Guaranty executed by such Guarantor.

“Senior Noteholder Indenture” shall mean that certain Indenture, dated as of
November 13, 2003, by and among the Company, the Parent, each of the other
“Guarantors” (as defined therein) and the Senior Noteholder Trustee.

“Senior Noteholder Obligations” shall mean any and all debts, obligations and
liabilities to the Senior Noteholder Trustee and the holders of the Senior Notes
arising out of, connected with or related to the Senior Noteholder Indenture,
the Senior Notes or the guarantees of the Senior Notes, and the Senior
Noteholder Pledge Agreements and all amendments or extensions or renewals
thereof, whether now existing or hereafter arising, voluntary or involuntary,
whether or not jointly owed with others, direct or indirect, absolute or
contingent, liquidated or unliquidated, and whether or not from time to time
decreased or extinguished and later increased, created or incurred.

 

 

 

-xviii-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“Senior Noteholder Pledge Agreements” shall mean: (a) each of those certain
pledge and security agreements pursuant to which prior to the Effective Date
each of DFG World, DFG International and DFG Canada, Inc. have granted to the
Senior Noteholder Trustee for the benefit of the Senior Noteholders a Lien upon
the Pledged Foreign Subsidiary Shares held by it, the Lien created by which is
junior and subordinate in all respects to the Lien of the Administrative Agent
for the benefit of the Lenders thereon, and (b) any and all other pledge and
security agreements entered into following the Effective Date which shall be in
form and substance satisfactory to the Administrative Agent in its sole and
absolute discretion pursuant to which Domestic Subsidiaries of the Parent which
acquire equity securities of Foreign Subsidiaries grant to the Senior Noteholder
Trustee for the benefit of the Senior Noteholders a Lien upon such equity
securities, the Lien created by which is junior and subordinate in all respects
to the Lien of the Administrative Agent for the benefit of the Lenders thereon.

“Senior Noteholder Trustee” shall mean U.S. Bank National Association until a
successor replaces it in accordance with the applicable provisions of the Senior
Noteholder Indenture and thereafter means the successor serving thereunder (or
any  successor thereto).

“Senior Notes” shall mean, collectively: (1) those certain $270,000,000 9.75%
Senior Notes due 2011 (together with all notes issued in exchange, substitution
or replacement therefor) issued pursuant to the Senior Noteholder Indenture
prior to the Effective Date.

“Senior Notes Payment Account” shall mean a demand deposit account maintained in
the Company’s name alone with the Administrative Agent and which account is
subject to a Lender Account Control Agreement.

“Servicing File” shall mean for any CLP Asset all documents, records and other
items maintained by the servicer relating to such CLP Asset and the obligor
thereunder not otherwise included in the Contract File for such CLP Asset.

"Solvent" means, with respect to any Person as of the date of any determination,
that on such date: (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature and (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person's property would constitute unreasonably
small capital after giving due consideration to current and anticipated future
capital requirements and current and anticipated future business conduct and the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of Contingent Liabilities at any time, such liabilities
shall be computed as the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Statement Date” shall mean June 30, 2004.

“Subsidiary” shall mean: (a) any corporation more than fifty percent (50%) of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references in the Loan
Documents to a “Subsidiary” shall mean a Subsidiary of the Parent.

 

 

 

-xix-

 

 

 


--------------------------------------------------------------------------------



 

 

 

“Sweep Accounts” shall mean each of the account or accounts maintained in the
Company’s name alone with the Lenders and which account or accounts are subject
to a Lender Account Control Agreement.

“Syndication Agent” shall have the meaning given such term in the introductory
paragraph of the Credit Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
which arise from any payment made thereunder or from the execution, delivery or
registration of, or otherwise with respect to, the Credit Agreement or the Loan
Documents, excluding, however, in the case of each Lender and the Administrative
Agent, such taxes (including income taxes or franchise taxes) as are imposed on
or measured by each Lender’s net income by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender or the Administrative
Agent, as the case may be, is organized or maintains a lending office.

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

“Working Capital” shall mean for any Person on any date, the amount by which the
Consolidated Current Assets of such Person on such date exceeds the Consolidated
Adjusted Current Liabilities of such Person on such date.

 

 

 

-xx-

 

 

 

 

 